Exhibit 10.1

Execution Copy

 

CREDIT AGREEMENT

dated as of December 18, 2006

among

HELMERICH & PAYNE INTERNATIONAL DRILLING CO.

as Borrower,

HELMERICH & PAYNE, INC.

as Parent,

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Administrative Agent, Issuing Lender and Swingline Lender,

JPMORGAN CHASE BANK, N.A.
as Syndication Agent,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
CITIBANK, N.A.,
and
FORTIS CAPITAL CORP.
as Co-Documentation Agents

and

THE LENDERS PARTY HERETO FROM TIME TO TIME

as Lenders

$400,000,000

 

WELLS FARGO BANK, NATIONAL ASSOCIATION
and

J.P. MORGAN SECURITIES INC.

as Co-Lead Arrangers and Joint Bookrunners


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1

 

Section 1.1

 

Certain Defined Terms

 

1

Section 1.2

 

Accounting Terms; Changes in GAAP

 

14

Section 1.3

 

Classes and Types of Advances

 

14

Section 1.4

 

Other Interpretive Provisions

 

15

 

ARTICLE II

CREDIT FACILITIES

 

15

 

 

 

Section 2.1

 

Commitments

 

15

Section 2.2

 

Evidence of Indebtedness

 

18

Section 2.3

 

Letters of Credit

 

18

Section 2.4

 

Swingline Advances

 

22

Section 2.5

 

Borrowings; Procedures and Limitations

 

24

Section 2.6

 

Prepayments

 

27

Section 2.7

 

Repayment

 

27

Section 2.8

 

Fees

 

28

Section 2.9

 

Interest

 

28

Section 2.10

 

Illegality

 

29

Section 2.11

 

Breakage Costs

 

29

Section 2.12

 

Increased Costs

 

30

Section 2.13

 

Payments and Computations

 

31

Section 2.14

 

Taxes

 

33

Section 2.15

 

Mitigation Obligations

 

35

 

ARTICLE III

CONDITIONS PRECEDENT

 

35

 

Section 3.1

 

Conditions Precedent to Initial Credit Extension

 

35

Section 3.2

 

Conditions Precedent to Each Credit Extension

 

37

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

37

 

Section 4.1

 

Organization

 

37

Section 4.2

 

Authorization

 

37

Section 4.3

 

Enforceability

 

38

Section 4.4

 

Financial Condition

 

38

Section 4.5

 

Ownership and Liens

 

38

Section 4.6

 

True and Complete Disclosure

 

38

Section 4.7

 

Litigation

 

38

Section 4.8

 

Compliance with Agreements

 

38

Section 4.9

 

Pension Plans

 

39

 

i


--------------------------------------------------------------------------------




 

Section 4.10

 

Environmental Condition

 

39

Section 4.11

 

Subsidiaries

 

40

Section 4.12

 

Investment Company Act

 

40

Section 4.13

 

Taxes

 

40

Section 4.14

 

Permits, Licenses, etc

 

40

Section 4.15

 

Use of Proceeds

 

40

Section 4.16

 

Condition of Property; Casualties

 

40

Section 4.17

 

Insurance

 

41

 

ARTICLE V

AFFIRMATIVE COVENANTS

 

41

 

Section 5.1

 

Organization

 

41

Section 5.2

 

Reporting

 

41

Section 5.3

 

Insurance

 

44

Section 5.4

 

Compliance with Laws

 

44

Section 5.5

 

Taxes

 

44

Section 5.6

 

Additional Guarantors

 

44

Section 5.7

 

Records; Inspection

 

44

Section 5.8

 

Maintenance of Property

 

45

 

ARTICLE VI

NEGATIVE COVENANTS

 

45

 

Section 6.1

 

Debt

 

45

Section 6.2

 

Liens

 

45

Section 6.3

 

Investments

 

46

Section 6.4

 

Acquisitions

 

46

Section 6.5

 

Agreements Restricting Liens; Negative Pledge

 

46

Section 6.6

 

Use of Proceeds; Use of Letters of Credit

 

47

Section 6.7

 

Corporate Actions; Fundamental Changes

 

47

Section 6.8

 

Sale of Assets

 

47

Section 6.9

 

Restricted Payments

 

48

Section 6.10

 

Affiliate Transactions

 

48

Section 6.11

 

Line of Business

 

48

Section 6.12

 

Compliance with ERISA

 

48

Section 6.13

 

Hedging Arrangements

 

48

Section 6.14

 

Funded Leverage Ratio

 

48

Section 6.15

 

Interest Coverage Ratio

 

49

 

 

 

 

ii


--------------------------------------------------------------------------------




 

ARTICLE VII

DEFAULT AND REMEDIES

 

49

 

 

 

 

 

Section 7.1

 

Events of Default

 

49

Section 7.2

 

Optional Acceleration of Maturity

 

50

Section 7.3

 

Automatic Acceleration of Maturity

 

51

Section 7.4

 

Set-off

 

51

Section 7.5

 

Remedies Cumulative, No Waiver

 

52

Section 7.6

 

Application of Payments

 

52

 

ARTICLE VIII

THE ADMINISTRATIVE AGENT AND ISSUING LENDERS

 

53

 

Section 8.1

 

Appointment and Authority

 

53

Section 8.2

 

Rights as a Lender

 

53

Section 8.3

 

Exculpatory Provisions

 

53

Section 8.4

 

Reliance by Administrative Agent

 

54

Section 8.5

 

Delegation of Duties

 

54

Section 8.6

 

Resignation of Administrative Agent or Issuing Lender

 

54

Section 8.7

 

Non-Reliance on Administrative Agent and Other Lenders

 

55

Section 8.8

 

No Other Duties, etc

 

55

 

 

 

ARTICLE IX

MISCELLANEOUS

 

55

 

 

 

Section 9.1

 

Expenses; Indemnity; Damage Waiver

 

55

Section 9.2

 

Waivers and Amendments

 

57

Section 9.3

 

Severability

 

57

Section 9.4

 

Survival of Representations and Obligations

 

57

Section 9.5

 

Successors and Assigns Generally

 

58

Section 9.6

 

Lender Assignments and Participations

 

58

Section 9.7

 

Notices, Etc

 

60

Section 9.8

 

Confidentiality

 

61

Section 9.9

 

Business Loans

 

62

Section 9.10

 

Usury Not Intended

 

62

Section 9.11

 

Usury Recapture

 

62

Section 9.12

 

Payments Set Aside

 

63

Section 9.13

 

Governing Law; Submission to Jurisdiction

 

63

Section 9.14

 

Execution and Effectiveness

 

64

Section 9.15

 

Waiver of Jury

 

64

Section 9.16

 

USA PATRIOT ACT Notice

 

64

 

iii


--------------------------------------------------------------------------------




 

EXHIBITS:

 

 

 

 

 

 

 

Exhibit A

-

Assignment and Assumption

 

 

Exhibit B

-

Compliance Certificate

 

 

Exhibit C

-

Guaranty

 

 

Exhibit D

-

Notice of Borrowing

 

 

Exhibit E

-

Notice of Conversion or Continuance

 

 

 

 

 

 

 

SCHEDULES:

 

 

 

 

 

 

 

Schedule I

–

Pricing Schedule

 

 

 

Schedule II

–

Revolving Commitments

 

 

 

Schedule III

–

Notice Information

 

 

 

Schedule IV

–

Existing Letters of Credit

 

 

 

Schedule 3.1(f)

–

Material Adverse Change

 

 

 

Schedule 4.11

–

Subsidiaries

 

 

 

Schedule 6.12

–

ERISA

 

 

 

 

iv


--------------------------------------------------------------------------------


CREDIT AGREEMENT

This CREDIT AGREEMENT dated as of December 18, 2006 (“Agreement”) is among (a)
Helmerich & Payne International Drilling Co., a Delaware corporation
(“Borrower”), (b) Helmerich & Payne, Inc., a Delaware corporation (“Parent”),
(c) the Lenders (as defined below), and (d) Wells Fargo Bank, National
Association, as Swingline Lender, an Issuing Lender, and as the Administrative
Agent (each as defined below) for the Lenders.

The parties hereto hereby agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

Section 1.1            Certain Defined Terms.  As used in this Agreement, the
defined terms set forth in the recitals above shall have the meanings set forth
above and the following terms shall have the following meanings:

“Acquisition” means the purchase by the Parent or any of its Subsidiaries of any
business, including the purchase of associated assets or operations or the
Equity Interests of a Person.

“Additional Lender” shall have the meaning assigned to such term in Section
2.1(c).

“Adjusted Base Rate” means, for any day, a fluctuating rate per annum of
interest equal to the greater of (a) the Prime Rate in effect on such day and
(b) the Federal Funds Rate in effect on such day plus 0.5%.  Any change in the
Adjusted Base Rate due to a change in the Prime Rate or the Federal Funds Rate
shall be effective on the effective date of such change in the Prime Rate or
Federal Funds Rate.

“Administrative Agent” means Wells Fargo in its capacity as agent for the
Lenders pursuant to Article VIII and any successor agent pursuant to Section
8.6.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Advance” means a Revolving Advance or a Swingline Advance.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Applicable Margin” means, at any time, with respect to each Type of Advance,
the Letters of Credit and the Commitment Fees, the percentage rate per annum
which is applicable at such time with respect to such Advance, Letter of Credit
or Commitment Fee as set forth in Schedule I.

“Applicable Percentage” means, with respect to any Lender, (i) the ratio
(expressed as a percentage) of such Lender’s Revolving Commitment at such time
to the aggregate Revolving Commitments of the Lenders at such time or (ii) if
the Revolving Commitments have been terminated or expired, the ratio (expressed
as a percentage) of such Lender’s Revolving Commitment most recently in effect
to the aggregate Revolving Commitments most recently in effect, in each case,
after giving effect to any assignments.


--------------------------------------------------------------------------------




“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption executed by a
Lender and an Eligible Assignee and accepted by the Administrative Agent and in
substantially the form set forth in Exhibit A.

“Base Rate Advance” means an Advance which bears interest based upon the
Adjusted Base Rate as provided in Section 2.9(a).

“BOK” means Bank of Oklahoma, National Association

“Business Day” means any day (a) other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Legal Requirements of,
or are in fact closed in, Texas or Colorado and (b) if the applicable Business
Day relates to any Eurodollar Advances, on which dealings are carried on by
commercial banks in the London interbank market.

“Capital Leases” means, for any Person, any lease of any Property by such Person
as lessee which would, in accordance with GAAP, be required to be classified and
accounted for as a capital lease on the balance sheet of such Person.

“Cash Collateral Account” means a special cash collateral account pledged to the
Administrative Agent containing cash deposited pursuant to the terms hereof to
be maintained with the Administrative Agent in accordance with Section 2.3(g).

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, state and local analogs, and all rules and regulations
and requirements thereunder.

“Change in Control” means the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 50%
or more of the equity securities of the Parent entitled to vote for members of
the board of directors or equivalent governing body of the Parent on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right), or (b)
during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Parent cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

2


--------------------------------------------------------------------------------




“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Class” has the meaning set forth in Section 1.3.

“Closing Date” means the first date all the conditions precedent in Section 3.1
are satisfied or waived in accordance with Section 9.2.

“Code” means the Internal Revenue Code of 1986, and the regulations and
published interpretations thereof.

“Commitment Fee” means the fees required under Section 2.8(a).

“Commitment Increase” has the meaning set forth in Section 2.1(c).

“Commitments” means, as to any Lender, its Revolving Commitment and as to the
Swingline Lender, its Swingline Commitment.

“Compliance Certificate” means a compliance certificate executed by a senior
financial officer of the Parent in substantially the same form as Exhibit B.

“Contingent Debt” means, with respect to any Person, without duplication, any
contingent liabilities, obligations or indebtedness of such Person (other than
endorsements in the ordinary course of business of negotiable instruments for
deposit or collection), including (a) any obligations or similar undertakings to
guarantee any Indebtedness of any other Person in any manner, whether direct or
indirect, and including any obligation to purchase any such Debt or any Property
constituting security therefor, to advance or provide funds or other support for
the payment or purchase of any such Debt or to maintain working capital,
solvency or other balance sheet condition of such other Person (including keep
well agreements, maintenance agreements, comfort letters or similar agreements
or arrangements) for the benefit of any holder of Indebtedness of such other
Person, to lease or purchase Property, securities or services primarily for the
purpose of assuring the holder of such Indebtedness, or otherwise to assure or
hold harmless the holder of such Debt against loss in respect thereof, (b)
obligations to indemnify other Persons against liability or loss, to the extent
not arising in the ordinary course of business, and (c) warranty obligations and
other contractually assumed obligations, to the extent not arising in the
ordinary course of business.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Parent or any Subsidiary (as applicable), are treated as a
single employer under Section 414 of the Code.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Advances of one Type into a Revolving Advances of another Type pursuant to
Section 2.5(b).

3


--------------------------------------------------------------------------------




“Credit Documents” means this Agreement, the Notes, the Letter of Credit
Documents, the Guaranty, the Fee Letter, and each other agreement, instrument,
or document executed at any time in connection with this Agreement.

“Credit Extension” means an Advance or a Letter of Credit Extension.

“Credit Parties” means the Borrower and the Guarantors.

“Debt” means, for any Person, without duplication:  (a) all obligations of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, or upon which interest
payments are customarily made; (c) all obligations of such Person under
conditional sale or other title retention agreements relating to any Properties
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of Property or services purchased by such Person (other than
trade debt incurred in the ordinary course of business and due within six months
of the incurrence thereof) which would appear as liabilities on a balance sheet
of such Person, (e) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements, (f) all Debt of others secured by
(or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, Property owed by such Person, whether or not the obligation
secured thereby have been assumed, (g) all Contingent Debt of such Person with
respect to Debt of another Person, (h) the principal portion of all obligations
of such Person under Capital Leases, (i) all net obligations of such Person
under Hedging Arrangements, (j) the maximum amount of all standby letters of
credit issued or bankers’ acceptances facilities created for the account of such
Person and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed), (k) all preferred Equity Interests issued by such Person and
which by the terms thereof could be (at the request of the holders thereof or
otherwise) subject to mandatory sinking fund payments, repurchase, redemption or
other acceleration any time during the period ending one year after the term of
the Agreement, (l) the principal portion of all obligations of such Person under
Synthetic Leases, and (m) the Debt of any partnership or unincorporated joint
venture in which such Person is a general partner or a joint venturer, but only
to the extent to which there is recourse to such Person for the payment of such
Debt.

“Debtor Relief Laws” means (a) the Bankruptcy Code of the United States, and (b)
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.

“Dollars” and “$” means lawful money of the United States.

“Domestic Subsidiary” means, with respect to any Person, any of its Subsidiaries
that is incorporated or organized under the laws of the United States, any State
thereof or the District of Columbia.

“EBITDA” means, without duplication, for the Parent and its consolidated
Subsidiaries, the sum of (a) its  Net Income for such period plus (b) to the
extent deducted in determining Net Income, Interest Expense, taxes,
depreciation, amortization and other non-recurring, non-cash charges and other
non-cash extraordinary items for such period minus (c) to the extent included in
determining Net Income, non-recurring gains (including gains on the sale of
Marketable Securities), in each case determined in accordance with GAAP;
provided that such EBITDA shall be subject to pro forma adjustments for

4


--------------------------------------------------------------------------------




Acquisitions and Nonordinary Course Asset Sales assuming that such transactions
had occurred on the first day of the determination period, which adjustments
shall be made in accordance with the guidelines for pro forma presentations set
forth by the SEC.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) each Issuing Lender; provided that, BOK’s
consent, as an Issuing Lender, shall not be required if no Existing Letters of
Credit are outstanding, and (iii) unless an Event of Default has occurred and is
continuing at the time any assignment is effected in accordance with Section
9.6, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided, however, that neither the Parent nor an Affiliate of the
Parent shall qualify as an Eligible Assignee.

“Environment” or “Environmental” shall have the meanings set forth in 42 U.S.C. 
9601(8) (1988).

“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.

“Environmental Law” means all federal, state, and local laws, rules,
regulations, ordinances, orders, decisions, agreements, and other requirements,
including common law theories, now or hereafter in effect and relating to, or in
connection with the Environment, health, or safety, including without limitation
CERCLA, relating to (a) pollution, contamination, injury, destruction, loss,
protection, cleanup, reclamation or restoration of the air, surface water,
groundwater, land surface or subsurface strata, or other natural resources;
(b) solid, gaseous or liquid waste generation, treatment, processing, recycling,
reclamation, cleanup, storage, disposal or transportation; (c) exposure to
pollutants, contaminants, hazardous, medical infections, or toxic substances,
materials or wastes; (d) the safety or health of employees; or (e) the
manufacture, processing, handling, transportation, distribution in commerce,
use, storage or disposal of hazardous or toxic substances, materials or wastes.

“Environmental Permit” means any permit, license, order, approval, registration
or other authorization under Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.

“Eurodollar Advance” means a Revolving Advance that bears interest based upon
the Eurodollar Rate.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board as in effect from time to time.

“Eurodollar Rate” means, for the Interest Period for each Eurodollar Advance
comprising the same Revolving Borrowing, the interest rate per annum (rounded
upward to the nearest whole multiple of 1/100 of 1%) equal to (a) the applicable
London interbank offered rate for deposits in Dollars for such Revolving
Borrowing appearing on the applicable Telerate British Bankers Association
Interest Settlement Rate page for Dollars as of 11:00 a.m. (London, England
time) two Business Days prior to the first day of such Interest Period, and
having a maturity equal to such Interest Period, (b) if the rate as

5


--------------------------------------------------------------------------------




determined under clause (a) is not available at such time for any reason, the
London interbank offered rate for deposits in Dollars appearing on Reuters
Screen FRBD as of 11:00 a.m. (London, England time) two Business Days prior to
the first day of such Interest Period, and having a maturity equal to such
Interest Period), and (c) if the rate as determined under clause (a) or clause
(b) is not available at such time for any reason, then the rate determined by
the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in immediately available funds
in the approximate amount of the Eurodollar Advance being made, continued or
converted by the Administrative Agent and with a term equivalent to such
Interest Period would be offered by the Administrative Agent’s London Branch (or
other branch or Affiliate of the Administrative Agent) to major banks in the
London or other offshore interbank market for such currency at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

“Event of Default” has the meaning specified in Section 7.1.

“Excluded Taxes” means, with respect to any Lender Party or any other recipient
of any payment to be made by or on account of any obligation of the Borrower
hereunder, (a) taxes imposed on or measured by its net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (c) except as provided in the following sentence, in the case of a Foreign
Lender, any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with Section
2.14(d), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.14.  Notwithstanding anything to the
contrary contained in this definition, “Excluded Taxes” shall not include any
withholding tax imposed at any time on payments made by or on behalf of a
Foreign Subsidiary to any Lender Party hereunder or under any other Credit
Document, provided that such Lender, the Administrative Agent and such Issuing
Lender shall have complied with Section 2.14(d)(iii).

“Existing Credit Agreement” means the Credit Agreement dated as of July 16,
2002, as heretofore amended, among the Parent, the Borrower, the lenders party
thereto and BOK, as administrative agent.

“Existing Letters of Credit” means the letters of credit listed on Schedule IV
and issued by BOK which have not been terminated or expired and returned to BOK
on or before the Closing Date.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate charged to
the Administrative Agent (in its individual capacity) on such day on such
transactions as determined by the Administrative Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

6


--------------------------------------------------------------------------------




“Fee Letter” means that certain fee letter dated October 20, 2006 among the
Parent, the Borrower and Wells Fargo.

“Financial Statements” means, for any period, the consolidated financial
statements of the Parent and its consolidated Subsidiaries, including statements
of income, retained earnings and cash flow for such period as well as a balance
sheet as of the end of such period, all prepared in accordance with GAAP.

“Foreign Lender” means, with respect to the Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.  For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary of a Person that is not a Domestic
Subsidiary.

“Forward Sale Contract” means a prepaid forward sale agreement in which the
Borrower receives an up-front payment in exchange for a commitment to deliver
securities in the future, with the number of shares to be delivered varying with
the share price at maturity.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” means all Debt of the Parent and its consolidated Subsidiaries of
the types described in clauses (a), (b), (c), (d), (f), (g), (h), (j), (l) and
(m) of the definition of “Debt” (but with respect to Debt described such clauses
(f) and (g), only to the extent such Debt relates to the types of Debt described
above and excluding any intercompany Debt of the Parent and its Subsidiaries).

“Funded Leverage Ratio” means, as of the end of any fiscal quarter, the ratio
(expressed as a percentage) of (a) all Funded Debt, minus the aggregate amount
of any Funded Debt incurred as the direct result of Forward Sale Contracts
relating to securities held in the Investment Portfolio, as long as such Funded
Debt is fully secured by Marketable Securities, to (b) the sum of (i) all Funded
Debt plus (ii) the consolidated Net Worth of the Parent, each as of the last day
of such fiscal quarter.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.2.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantors” means the Parent and any Person that now or hereafter executes a
Guaranty or a joinder or supplement to a Guaranty.

“Guaranty” means a guaranty substantially in the form of Exhibit C made by the
Parent and the Material Subsidiaries of the Borrower party thereto from time to
time in favor of the Administrative Agent for the benefit of the Lender Parties.

7


--------------------------------------------------------------------------------




“Hazardous Substance” means any substance or material identified as such
pursuant to CERCLA and those regulated under any other Environmental Law,
including without limitation pollutants, contaminants, petroleum, petroleum
products, radionuclides, and radioactive materials.

“Hazardous Waste” means any substance or material regulated or designated as
such pursuant to any Environmental Law, including without limitation,
pollutants, contaminants, flammable substances and materials, explosives,
radioactive materials, oil, petroleum and petroleum products, chemical liquids
and solids, polychlorinated biphenyls, asbestos, toxic substances, and similar
substances and materials.

“Hedging Arrangement” means a hedge, call, swap, collar, floor, cap, option,
forward sale or purchase or other contract or similar arrangement (including any
obligations to purchase or sell any commodity or security at a future date for a
specific price) which is entered into to reduce or eliminate or otherwise
protect against the risk of fluctuations in prices or rates, including interest
rates, foreign exchange rates, commodity prices and securities prices.

“Increase Date” means the effective date of a Commitment Increase as provided in
Section 2.1(c).

“Increasing Lender” shall have the meaning assigned to such term in Section
2.1(c).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 9.1.

“Interest Expense” means, for any period and with respect to any Person, total
interest expense (net of interest income) whether paid or accrued, including,
without limitation, all commissions, discounts, and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing, fees owed
with respect to the Obligations, the interest component under Capital Leases and
net costs under Hedge Arrangements, all as determined in conformity with GAAP.

“Interest Period” means for each Eurodollar Advance comprising part of the same
Revolving Borrowing, the period commencing on the date of such Eurodollar
Advance is made or deemed made and ending on the last day of the period selected
by the Borrower pursuant to the provisions below and Section 2.5, and
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and Section 2.5.  The duration of
each such Interest Period shall be one, two, three, or six months, in each case
as the Borrower may select, provided that:

(a)     Interest Periods commencing on the same date for Advances comprising
part of the same Revolving Borrowing shall be of the same duration;

(b)     whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and

(c)     any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month.

8


--------------------------------------------------------------------------------




“Investment Portfolio” means the Marketable Securities and cash or cash
equivalents maintained by the Parent or any of its Subsidiaries, each which
otherwise complies with the terms of the Parent’s investment policy.

 

“Issuing Lender” means (a) as to the Existing Letters of Credit, BOK, and (b) as
to any other Letters of Credit issued hereunder, Wells Fargo.

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, treaty, code, administrative or judicial precedents or
authorities, regulation (or official interpretation of any of the foregoing) of,
and the terms of any license, authorization or permit issued by, and any
agreement with, any Governmental Authority, including, but not limited to,
Regulations T, U and X.

“Lender Parties” means Lenders, the Issuing Lenders, the Swingline Lender and
the Administrative Agent.

“Lenders” means the Persons listed on Schedule II and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby or commercial letter of credit issued by an
Issuing Lender for the account of the Borrower or any Subsidiary thereof
pursuant to the terms of this Agreement, in such form as may be agreed by the
Borrower and the applicable Issuing Lender.

“Letter of Credit Application” means the applicable Issuing Lender’s standard
form letter of credit application for standby or commercial letters of credit
which has been executed by the Borrower and accepted by the applicable Issuing
Lender in connection with the issuance of a Letter of Credit.

“Letter of Credit Documents” means all Letters of Credit, Letter of Credit
Applications and amendments thereof, and agreements, documents, and instruments
entered into in connection therewith or relating thereto.

“Letter of Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof, extension of the expiry date thereof, or the increase of the
amount thereof.

“Letter of Credit Exposure” means the aggregate outstanding undrawn amount of
Letters of Credit plus the aggregate unpaid amount of all of the Borrower’s
payment obligations under drawn Letters of Credit.

“Letter of Credit Maximum Amount” means $100,000,000.

“Letter of Credit Obligations” means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit.

“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, or encumbrance to secure or provide for the payment of any obligation
of any Person, whether arising by contract, operation of law, or otherwise
(including the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease, or other title retention agreement).

9


--------------------------------------------------------------------------------




“Majority Lenders” means Lenders holding at least 51% of the sum of the
unutilized Revolving Commitments plus the Outstandings (with the aggregate
amount of each Lender’s risk participation and funded participation in the
Letter of Credit Obligations and Swingline Advances being deemed “held” by such
Lender for purposes of this definition).

“Marketable Securities” means readily marketable publicly-traded securities,
including any stock or other equity security publicly-traded on the New York
Stock Exchange, the American Stock Exchange or the National Association of
Securities Dealers Automated Quotation System (NASDAQ) and, if approved by the
Administrative Agent, any other stock traded on a recognized over-the-counter
market.

“Material Adverse Change” means a material adverse change (a) in the condition
(financial or otherwise), operations, business, assets, liabilities or prospects
of the Parent and its Subsidiaries, taken as a whole; (b) on the validity or
enforceability of this Agreement or any of the other Credit Document or the
rights, benefits or remedies of the Administrative Agent or the Lenders under
any Credit Document; or (c) on the Parent’s, the Borrower’s or any other Credit
Party’s ability to perform its obligations under this Agreement, any Note, the
Guaranty or any other Credit Document.

“Material Subsidiary” means, as of a determination date, any Domestic Subsidiary
whose (a) EBITDA for the immediately preceding fiscal quarter as determined in
accordance with GAAP, or (b) book value of total assets as established in
accordance with GAAP, is equal to or greater than 5% of any of the Parent’s (i)
consolidated EBITDA for the immediately preceding fiscal quarter as determined
in accordance with GAAP or (ii) consolidated book value of total assets as
established in accordance with GAAP, and in each case as reflected in the
Financial Statements covering such immediately preceding fiscal quarter and
delivered to the Administrative Agent and the Lenders pursuant to the terms
hereof.

“Maturity Date” means the earlier of (a)  December 18, 2011 or such other
extended maturity date if maturity is extended pursuant to Section 2.1(d), and
(b) the earlier termination in whole of the Revolving Commitments pursuant to
Section 2.1(b) or Article VII.

“Maximum Rate” means the maximum nonusurious interest rate under applicable law.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto which
is a nationally recognized statistical rating organization.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Parent or any member of the Controlled Group is
making or accruing an obligation to make contributions.

“Net Income” means, for any period and with respect to any Person, the net
income for such period for such Person after taxes as determined in accordance
with GAAP, excluding, however, (a) extraordinary items, including (i) any net
non-cash gain or loss during such period arising from the sale, exchange,
retirement or other disposition of capital assets (such term to include all
fixed assets and all securities) other than in the ordinary course of business,
and (ii) any write-up or write-down of assets and (b) the cumulative effect of
any change in GAAP.

“Net Worth” means as of the date of its determination, consolidated
shareholders’ equity of the Parent and its consolidated Subsidiaries, as
determined in accordance with GAAP.

“Non-Extending Lender” has the meaning specified in Section 2.1(d).

“Non-Guarantor Subsidiary” means any Subsidiary that is not Credit Party.

10


--------------------------------------------------------------------------------




“Nonordinary Course Asset Sales” means, any sales, conveyances, or other
transfers of Property made by the Parent or any Subsidiary (a) of any division
of the Parent or any Subsidiary, (b) of the Equity Interest in a Subsidiary by
the Parent or any other Subsidiary or (c) of any assets of the Parent or any
Subsidiary, whether in a transaction or related series of transactions, outside
the ordinary course of business.

“Notes” means the Revolving Notes and the Swingline Note.

“Notice of Borrowing” means a notice of borrowing signed by the Borrower in
substantially the same form as Exhibit D or such other form as shall be
reasonably approved by the Administrative Agent.

“Notice of Continuation or Conversion” means a notice of continuation or
conversion signed by the Borrower in substantially the same form as Exhibit E or
such other form as shall be reasonably approved by the Administrative Agent.

“Obligations” means all principal, interest, fees, reimbursements,
indemnifications, and other amounts now or hereafter owed by any Credit Party to
any Lender, Swingline Lender, Issuing Lender, or Administrative Agent under this
Agreement and the Credit Documents, including, the Letter of Credit Obligations,
all interest and fees that accrue after the commencement by or against any
Credit Party of any proceeding under any Debtor Relief Laws naming such Person
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding, and any increases, extensions, and
rearrangements of any of the foregoing obligations under any amendments,
supplements, and other modifications of the documents and agreements creating
those obligations.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.

“Outstandings” means, as of any date of determination, the sum of (a) the
aggregate outstanding amount of all Revolving Advances plus (b) the Letter of
Credit Exposure plus (c) the aggregate outstanding amount of all Swingline
Advances.

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent, the
applicable Issuing Lender, or Swingline Lender, as the case may be, in
accordance with banking industry rules on interbank compensation.

“Participant” has the meaning assigned to such term in Section 9.6.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Person” means any natural person, partnership, corporation (including a
business trust), joint stock company, trust, limited liability company,
unlimited liability company, limited liability partnership, unincorporated
association, joint venture, or other entity, or Governmental Authority, or any
trustee, receiver, custodian, or similar official.

“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Parent or any member of the Controlled Group and
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code.

11


--------------------------------------------------------------------------------




“Prime Rate” means the per annum rate of interest established from time to time
by the Administrative Agent at its principal office as its prime rate, which
rate may not be the lowest rate of interest charged by the  Administrative Agent
to its customers.

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

“Register” has the meaning set forth in Section 9.6(b).

“Regulations T, U, and X” means Regulations T, U, and X of the Federal Reserve
Board, as each is from time to time in effect, and all official rulings and
interpretations thereunder or thereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
(other than any such event not subject to the provision for 30-day notice to the
PBGC under the regulations issued under such section).

“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Credit
Party.

“Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) or any direct or indirect payment of any kind or character (whether in
cash, securities or other Property) in consideration for or otherwise in
connection with any retirement, purchase, redemption or other acquisition of any
Equity Interest of such Person, or any options, warrants or rights to purchase
or acquire any such Equity Interest of such Person or (b) principal or interest
payments (in cash, Property or otherwise) on, or redemptions of, subordinated
debt of such Person; provided that the term “Restricted Payment” shall not
include any dividend or distribution payable solely in Equity Interests of such
Person, or warrants, options or other rights to purchase such Equity Interests.

“Revolving Advance” means an advance by a Lender to the Borrower as a part of a
Revolving Borrowing pursuant to Section 2.1(a) and refers to either a Base Rate
Advance or a Eurodollar Advance.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Advances of the same Type made by the Lenders pursuant to Section 2.1(a) or
Converted by each Lender to Revolving Advances of a different Type pursuant to
Section 2.5(b).

“Revolving Commitment” means, for each Lender, the obligation of such Lender to
advance to Borrower the amount set opposite such Lender’s name on Schedule II as
its Revolving Commitment, or if such Lender has entered into any Assignment and
Assumption, set forth for such Lender as its Revolving Commitment in the
applicable Register, as such amount may be reduced or increased pursuant to
Section 2.1.  The initial aggregate amount of the Revolving Commitments on the
Closing Date is $400,000,000.

12


--------------------------------------------------------------------------------




“Revolving Note” means a promissory note of the Borrower payable to the order of
a Lender in the amount of such Lender’s Revolving Commitment, in the form
provided by the Administrative Agent and acceptable to the Borrower.

“Same Day Funds” means immediately available funds.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“S&P” means Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc., or any successor thereof which is a nationally recognized
statistical rating organization.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

“Solvent” means, as to any Person, on the date of any determination (a) the fair
value of the Property of such Person is greater than the total amount of debts
and other liabilities (including without limitation, contingent liabilities) of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts and other liabilities (including, without limitation,
contingent liabilities) as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities
(including, without limitation, contingent liabilities) as they mature in the
normal course of business, (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities (including, without limitation,
contingent liabilities) beyond such Person’s ability to pay as such debts and
liabilities mature, (e) such Person is not engaged in, and is not about to
engage in, business or a transaction for which such Person’s Property would
constitute unreasonably small capital, and (f) such Person has not transferred,
concealed or removed any Property with intent to hinder, delay or defraud any
creditor of such Person.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
Person, a majority of whose outstanding Voting Securities (other than directors’
qualifying shares) shall at any time be owned by such parent or one or more
Subsidiaries of such parent.  Unless otherwise specified, all references herein
to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Parent and shall include the Borrower.

“Swingline Advance” means an advance by the Swingline Lender to the Borrower
pursuant to Section 2.4.

“Swingline Commitment” means $30,000,000.

“Swingline Lender” means Wells Fargo.

“Swingline Note” means the promissory note made by the Borrower payable to the
order of the Swingline Lender in the form provided by the Administrative Agent
and acceptable to the Borrower.

“Swingline Payment Date” means the last Business Day of each calendar month.

13


--------------------------------------------------------------------------------




“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease under GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Event” means (a) a Reportable Event with respect to a Plan, (b) the
withdrawal of the Borrower or any member of the Controlled Group from a Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041(c)
of ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC, or
(e) any other event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.  Notwithstanding the foregoing, a standard termination of a Plan under
Section 4041(b) of ERISA shall not constitute a Termination Event.

“Type” has the meaning set forth in Section 1.3.

“United States” means the United States of America.

“Voting Securities” means (a) with respect to any corporation, capital stock of
such corporation having general voting power under ordinary circumstances to
elect directors of such corporation (irrespective of whether at the time stock
of any other class or classes shall have or might have special voting power or
rights by reason of the happening of any contingency), (b) with respect to any
partnership, any partnership interest or other ownership interest having general
voting power to elect the general partner or other management of the partnership
or other Person, and (c) with respect to any limited liability company,
membership certificates or interests having general voting power under ordinary
circumstances to elect managers of such limited liability company.

“Wells Fargo” means Wells Fargo Bank, National Association.

Section 1.2            Accounting Terms; Changes in GAAP.

(a)     Except as otherwise expressly provided herein, all accounting terms used
herein shall be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Lenders
hereunder shall be prepared, in accordance with GAAP applied on a consistent
basis. All calculations made for the purposes of determining compliance with
this Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with the most recent Financial
Statements delivered pursuant to Section 5.2.

(b)     Unless otherwise indicated, all Financial Statements of the Parent, all
calculations for compliance with covenants in this Agreement, all determinations
of the Applicable Margin, and all calculations of any amounts to be calculated
under the definitions in Section 1.1 shall be based upon the consolidated
accounts of the Parent and its Subsidiaries in accordance with GAAP.

Section 1.3            Classes and Types of Advances.  Advances are
distinguished by “Class” and “Type”.  The “Class”, when used in reference to any
Advance, refers to whether such Advance, or the Advances comprising such
Borrowing are Revolving Advances or Swingline Advances.  The “Type” of an
Advance refers to the determination whether such Advance is a Eurodollar Advance
or a Base Rate Advance.

14


--------------------------------------------------------------------------------




Section 1.4            Other Interpretive Provisions.  With reference to this
Agreement and each other Credit Document, unless otherwise specified herein or
in such other Credit Document:

(a)     The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”  The word “will” shall be construed to have
the same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Credit Document), (ii) any reference to any
Person shall be construed to include such Person’s successors and assigns, (iii)
the words “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Credit Document, shall be construed to refer to such Credit Document
in its entirety and not to any particular provision thereof, (iv) all references
in a Credit Document to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
the Credit Document in which such references appear, (v) any reference to any
law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

(b)     In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)     Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Credit Document.

ARTICLE II
CREDIT FACILITIES

Section 2.1            Commitments.

(a)     Revolving Commitment.  Each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Revolving Advances to the
Borrower from time to time on any Business Day during the period from the
Closing Date until the Maturity Date; provided that after giving effect to such
Revolving Advances, the Outstandings shall not exceed the aggregate Revolving
Commitments in effect at such time.  Within the limits of each Lender’s
Revolving Commitment, the Borrower may from time to time borrow, prepay pursuant
to Section 2.6, and reborrow under this Section 2.1(a).

(b)     Reduction of Revolving Commitments.  The Borrower shall have the right,
upon at least three Business Days’ irrevocable notice to the Administrative
Agent, to terminate in whole or reduce ratably in part the unused portion of the
Revolving Commitments; provided that each partial reduction shall be in the
aggregate amount of $10,000,000 and in integral multiples of $1,000,000 in
excess thereof.  Any reduction or termination of the Revolving Commitments
pursuant to this Section shall be permanent, with no obligation of the Lenders
to reinstate such Revolving Commitments, and the Commitment Fees shall
thereafter be computed on the basis of the Revolving Commitments, as so reduced.

15


--------------------------------------------------------------------------------




(c)     Increase in Revolving Commitments.

(i)            At any time prior to the Maturity Date, the Borrower may
effectuate up to three separate increases in the aggregate Revolving Commitments
(each such increase being a “Commitment Increase”), by designating either one or
more of the existing Lenders (each of which, in its sole discretion, may
determine whether and to what degree to participate in such Commitment Increase)
or one or more other banks or other financial institutions (reasonably
acceptable to the Administrative Agent and the Issuing Lenders but not including
BOK if no Existing Letters of Credit are then outstanding) that at the time
agree, in the case of any such bank or financial institution that is an existing
Lender to increase its Revolving Commitment as such Lender shall so select (an
“Increasing Lender”) and, in the case of any other such bank or financial
institution (an “Additional Lender”), to become a party to this Agreement;
provided, however, that (A) each such Commitment Increase shall be at least
$25,000,000, (B) the aggregate amount of all Commitment Increases shall not
exceed $200,000,000, and (C) all Revolving Commitments and Revolving Advances
provided pursuant to a Commitment Increase shall be available on the same terms
as those applicable to the existing Revolving Commitments and Revolving
Advances.  The sum of the increases in the Revolving Commitments of the
Increasing Lenders plus the Revolving Commitments of the Additional Lenders upon
giving effect to a Commitment Increase shall not, in the aggregate, exceed the
amount of such Commitment Increase.  The Borrower shall provide prompt notice of
any proposed Commitment Increase pursuant to this clause (c) to the
Administrative Agent and the Lenders.  This Section 2.1(c) shall not be
construed to create any obligation on any of the Administrative Agent or any of
the Lenders to advance or to commit to advance any credit to the Borrower or to
arrange for any other Person to advance or to commit to advance any credit to
the Borrower.

(ii)           A Commitment Increase shall become effective upon (A) the receipt
by the Administrative Agent of (1) an agreement in form and substance reasonably
satisfactory to the Administrative Agent signed by the Borrower, each Increasing
Lender and each Additional Lender, setting forth the Commitments, if any, of
each such Lender and setting forth the agreement of each Additional Lender to
become a party to this Agreement and to be bound by all the terms and provisions
hereof binding upon each Lender, and (2) such evidence of appropriate
authorization on the part of the Borrower with respect to such Commitment
Increase as the Administrative Agent may reasonably request, (B) the funding by
each Increasing Lender and Additional Lender of the Revolving Advances to be
made by each such Lender to effect the prepayment requirement set forth in
Section 2.6(b)(ii), and (C) receipt by the Administrative Agent of a certificate
of a Responsible Officer of the Parent stating that, both before and after
giving effect to such Commitment Increase, no Default has occurred and is
continuing, and that all representations and warranties made by the Borrower and
the Parent in this Agreement are true and correct in all material respects,
unless such representation or warranty relates to an earlier date which remains
true and correct as of such earlier date.

(iii)          Notwithstanding any provision contained herein to the contrary,
from and after the date of any Commitment Increase, all calculations and
payments of interest on the Revolving Advances shall take into account the
actual Revolving Commitment of each Lender and the principal amount outstanding
of each Revolving Advance made by such Lender during the relevant period of
time.

(d)     Extension of Maturity Date.

(i)            Requests for Extension.  The Borrower may, by notice to the
Administrative Agent (who shall promptly notify the Lenders) not later than 30
days prior to the Maturity Date then in effect hereunder (the “Existing Maturity
Date”), make a one-time request that each Lender extend such Lender’s Maturity
Date for an additional 364 days from the Existing Maturity Date.  The date on

16


--------------------------------------------------------------------------------




which the Administrative Agent provides to the Lenders the notice referenced
above is hereinafter referred to as the “Notice Date.”

(ii)           Lender Elections to Extend.  Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than 15 days after the Notice Date, advise the Administrative Agent
whether or not such Lender agrees to such extension and any Lender that does not
so advise the Administrative Agent on or before the date that is 15 days after
the Notice Date shall be deemed to be a Non-Extending Lender.  Each Lender that
determines not to so extend its Maturity Date shall be referred to herein as a
“Non-Extending Lender”.  Each Lender that determines to extend its Maturity Date
shall be referred to herein as an “Extending Lender”.  The election of any
Lender to agree to such extension shall not obligate any other Lender to so
agree.

(iii)          Additional Commitment Lenders.  The Borrower shall have the right
on or before the Existing Maturity Date to replace each Non-Extending Lender
with, and add as “Lenders” under this Agreement in place thereof, one or more
Eligible Assignees (each, an “Additional Commitment Lender”), each of which
Additional Commitment Lenders shall have entered into an Assignment and
Assumption pursuant to which such Additional Commitment Lender shall, effective
as of the Existing Maturity Date, undertake a Revolving Commitment (and, if any
such Additional Commitment Lender is already a Lender, its Revolving Commitment
shall be in addition to such Lender’s Revolving Commitment hereunder on such
date).

(iv)          Minimum Extension Requirement.  If (and only if) the total of the
Revolving Commitments of the Lenders that have agreed so to extend their
Maturity Date and the additional Revolving Commitments of the Additional
Commitment Lenders shall be more than 50% of the aggregate amount of the
Revolving Commitments in effect immediately prior to the Existing Maturity Date,
then, effective as of the Existing Maturity Date, the Maturity Date of each
Extending Lender and of each Additional Commitment Lender shall be extended to
the date falling 364 days after the Existing Maturity Date and each Additional
Commitment Lender shall thereupon become a “Lender” for all purposes of this
Agreement.

(v)           Conditions to Effectiveness of Extensions.  Notwithstanding the
foregoing, the extension of the Maturity Date pursuant to this Section shall not
be effective with respect to any Lender unless: (A) no Default or Event of
Default shall have occurred and be continuing on the date of such extension and
after giving effect thereto; (B) the representations and warranties contained in
this Agreement are true and correct on and as of the date of such extension and
after giving effect thereto, as though made on and as of such date (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date); (C) the receipt by the Administrative
Agent of such evidence of appropriate authorization on the part of the Borrower
with respect to such extension as the Administrative Agent may reasonably
request; (D) on the Maturity Date (without giving effect to any extension) of
each Non-Extending Lender, the Borrower shall repay any Revolving Advances
outstanding on such date (and pay any additional amounts required pursuant to
Section 2.11) and any other Obligations owing to such Non-Extending Lender to
each such Non-Extending Lender and the Revolving Commitments of the
Non-Extending Lenders shall be terminated; and (E) the Borrower shall prepay any
Revolving Advances outstanding on such date (and pay any additional amounts
required pursuant to Section 2.11) to the extent necessary to keep outstanding
Revolving Advances ratable with any revised Applicable Percentages of the
respective Lenders effective as of such date.

(vi)          Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.13(f) or 9.2 to the contrary.

17


--------------------------------------------------------------------------------




Section 2.2            Evidence of Indebtedness.  The Advances made by each
Lender, including the Swingline Lender, shall be evidenced by one or more
accounts or records maintained by such Lender or the Swingline Lender and by the
Administrative Agent.  The accounts or records maintained by the Administrative
Agent, the Lenders and the Swingline Lender shall be conclusive absent manifest
error of the amount of the Advances made by such Lenders or the Swingline Lender
to the Borrower and the interest and payments thereon.  Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender or the Swingline Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender to the Borrower made through the Administrative Agent,
the Borrower shall execute and deliver to such Lender or the Swingline Lender
(through the Administrative Agent) a Note which shall evidence such Lender’s
Revolving Advances or Swingline Advances to the Borrower in addition to such
accounts or records.  Each Lender may attach schedules to such Note and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Revolving Advances or Swingline Advances and payments with respect thereto.

Section 2.3            Letters of Credit. 

(a)     Commitment for Letters of Credit.  Subject to the terms and conditions
set forth in this Agreement and in reliance upon the agreements of the other
Lenders set forth in this Section, the Issuing Lender agrees to, from time to
time on any Business Day during the period from the Closing Date until the
Maturity Date, issue, increase or extend the expiration date of, the Letters of
Credit (other than an increase or extension of an Existing Letter of Credit) for
the account of the Parent or any Subsidiary thereof.

(b)     Limitations.  Notwithstanding the foregoing, no Letter of Credit will be
issued, increased, or extended:

(i)            if such issuance, increase, or extension would cause the Letter
of Credit Exposure to exceed the lesser of (A) the Letter of Credit Maximum
Amount and (B) an amount equal to (1) the aggregate Revolving Commitments in
effect at such time minus (2) the Outstandings.

(ii)           unless such Letter of Credit has an expiration date not later
than the earlier of (A) sixty months from the initial issuance of such Letter of
Credit and (B) twenty-four months beyond the Maturity Date;

(iii)          unless such Letter of Credit is a standby or commercial letter of
credit not supporting the repayment of indebtedness for borrowed money of any
Person;

(iv)          unless such Letter of Credit is in form and substance acceptable
to the applicable Issuing Lender in its sole discretion;

(v)           unless the Borrower has delivered to the applicable Issuing Lender
a completed and executed Letter of Credit Application; provided that, if the
terms of any Letter of Credit Application conflicts with the terms of this
Agreement, the terms of this Agreement shall control;

(vi)          unless such Letter of Credit is (A) governed by the Uniform
Customs and Practice for Documentary Credits (1993 Revision), International
Chamber of Commerce Publication No. 500 or any successor to such publication, in
case of a commercial letter of credit and (B) the International Standby
Practices 1998 published by the Institute of International Banking Law &
Practice (or such

18


--------------------------------------------------------------------------------




later version thereof as may be in effect at the time of issuance), in case of
standby letter of credit; and

(vii)         if such increase or extension relates to an Existing Letter of
Credit.

(c)     Requesting Letters of Credit.  Each Letter of Credit Extension shall be
made pursuant to a Letter of Credit Application, or if applicable, amendments to
such Letter of Credit Applications, given by the Borrower to the Administrative
Agent for the benefit of the applicable Issuing Lender by telecopy or in writing
not later than 11:00 a.m. (Houston, Texas, time) on the third Business Day
before the proposed date of the Letter of Credit Extension.  Each Letter of
Credit Application, or if applicable, amendments to such Letter of Credit
Applications, shall be fully completed and shall specify the information
required therein.  Each Letter of Credit Application, or if applicable,
amendments to such Letter of Credit Applications, shall be irrevocable and
binding on the Borrower.  Subject to the terms and conditions hereof, the
applicable Issuing Lender shall on the date of such Letter of Credit Extension,
make such Letter of Credit Extension to the beneficiary of such Letter of
Credit.

(d)     Reimbursements for Letters of Credit; Funding of Participations.  Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit with the accompanying documentation required
thereby, the applicable Issuing Lender shall notify the Administrative Agent
thereof.  No later than 11:00 a.m. on the date of any payment to be made by such
Issuing Lender under a Letter of Credit, the Borrower agrees to pay to such
Issuing Lender an amount equal to any amount paid by such Issuing Lender under
or in respect of such Letter of Credit.  In the event an Issuing Lender makes a
payment pursuant to a request for draw presented under a Letter of Credit and
such payment is not promptly reimbursed by the Borrower as required herein, such
Issuing Lender shall give notice of such payment to the Administrative Agent. In
such event, the Borrower shall be deemed to have requested a Base Rate Advance
(notwithstanding any minimum size or increment limitations on individual
Advances).  Each Lender (including the Lender acting as Issuing Lender) shall,
upon notice from the Administrative Agent that the Borrower has requested or is
deemed to have requested an Advance pursuant to Section 2.5 and regardless of
whether (A) the conditions in Section 3.2 have been met, (B) such notice
complies with Section 2.5, or (C) a Default exists, make funds available to the
Administrative Agent for the account of the applicable Issuing Lender in an
amount equal to such Lender’s Applicable Percentage of the amount of such
Advance not later than 1:00 p.m. (Houston, Texas, time) on the Business Day
specified in such notice by the Administrative Agent, whereupon (i) each Lender
that so makes funds available shall be deemed to have made a Base Rate Advance
under to the Borrower in such amount.  The Administrative Agent shall remit the
funds so received to the applicable Issuing Lender.  If any such Lender shall
not have so made such Advance available to the Administrative Agent pursuant to
this Section 2.3, such Lender agrees to pay interest thereon for each day from
such date until the date such amount is paid at the lesser of (A) the Overnight
Rate for such day for the first three days and thereafter the interest rate
applicable to such Base Rate Advances and (B) the Maximum Rate.  The Borrower
hereby unconditionally and irrevocably authorizes, empowers, and directs the
Administrative Agent and the Lenders to record and otherwise treat each payment
under a Letter of Credit not immediately reimbursed by the Borrower as a
Revolving Borrowing comprised of Base Rate Advances to the Borrower.  If for any
reason any payment pursuant to a request for draw presented under a Letter of
Credit is not refinanced by a Revolving Borrowing in accordance with this
Section 2.3(d), the Issuing Bank shall be deemed to have requested that each of
the applicable Lenders fund its risk participation in the relevant Letter of
Credit Obligations and each such Lender’s payment to the Administrative Agent
for the account of the Issuing Bank pursuant to this Section 2.3(d) shall be
deemed payment in respect of such participation.

(e)     Participations.  Upon the date of the issuance or increase of a Letter
of Credit or the deemed issuance of the Existing Letters of Credit under Section
2.3(k), the applicable Issuing Lender shall be

19


--------------------------------------------------------------------------------




deemed to have sold to each other Lender and each other Lender shall have been
deemed to have purchased from the Issuing Lender a participation in the related
Letter of Credit Obligations equal to such Lender’s Applicable Percentage at
such date and such sale and purchase shall otherwise be in accordance with the
terms of this Agreement.  The applicable Issuing Lender shall promptly notify
each such participant Lender by telex, telephone, or telecopy of each Letter of
Credit issued or increased and the actual dollar amount of such Lender’s
participation in such Letter of Credit.  Each Lender’s obligation to purchase
participating interests pursuant to this Section and to reimburse such Issuing
Lender for such Lender’s Applicable Percentage of any payment under a Letter of
Credit by such Issuing Lender not reimbursed in full by the Borrower shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any of the circumstances described in paragraph (f) below, (ii)
the occurrence and continuance of a Default, (iii) an adverse change in the
financial condition of the Borrower or (iv) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing, except for any
such circumstance, happening or event constituting or arising from gross
negligence or willful misconduct on the part of the applicable Issuing Lender.

(f)      Obligations Unconditional.  The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, notwithstanding the following circumstances:

(i)            any lack of validity or enforceability of any Letter of Credit
Documents;

(ii)           any amendment or waiver of or any consent to departure from any
Letter of Credit Document to which the Borrower has consented;

(iii)          the existence of any claim, set-off, defense or other right which
any Credit Party may have at any time against any beneficiary or transferee of
such Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), any Issuing Lender, any Lender or any other Person,
whether in connection with this Agreement, the transactions contemplated in this
Agreement or in any Letter of Credit Documents or any unrelated transaction;

(iv)          any statement or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect to the extent
any Issuing Lender would not be liable therefor pursuant to the following
paragraph (h); or

(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing;

provided, however, that nothing contained in this paragraph (f) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit, including those specified in Section 2.3(h).

(g)     Cash Collateralization.  The Borrower shall deposit into the Cash
Collateral Account in accordance with paragraph (i) below cash in an amount
equal to 105% of the Letter of Credit Exposure of (i) each Letter of Credit
which has an expiration date beyond the Maturity Date, on or prior to the
90th day prior to the Maturity Date or (ii) all outstanding Letters of Credit,
if the Revolving Commitments are terminated in whole pursuant to Section 2.1(b)
or Article VII, on the date of such termination.   If the Borrower has deposited
105% of the Letter of Credit Exposure into the Cash Collateral Account as of the
Maturity Date and no other Default or Event of Default has occurred and is
continuing, each Lender’s obligation to purchase participating interests
pursuant to this Section and to reimburse such Issuing

20


--------------------------------------------------------------------------------




Lender for such Lender’s Applicable Percentage of any payment under a Letter of
Credit by such Issuing Lender not reimbursed in full by the Borrower shall be
terminated as of the Maturity Date.

(h)     Liability of Issuing Lenders.  The Borrower assumes all risks of the
acts or omissions of any beneficiary or transferee of any Letter of Credit with
respect to its or any Credit Party’s use of such Letter of Credit.  Neither
Issuing Lender nor any of their respective officers or directors shall be liable
or responsible for:

(i)            the use which may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;

(ii)           the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; or

(iii)          any other circumstances whatsoever in making or failing to make
payment under any Letter of Credit (INCLUDING AN ISSUING LENDER’S OWN
NEGLIGENCE),

except that the Borrower shall have a claim against the applicable Issuing
Lender, and the applicable Issuing Lender shall be liable to, and shall promptly
pay to, the Borrower, to the extent of any direct, as opposed to consequential,
damages suffered by the Borrower which the Borrower proves were caused by (A)
such Issuing Lender’s willful misconduct or gross negligence in determining
whether documents presented under a Letter of Credit comply with the terms of
such Letter of Credit or (B) such Issuing Lender’s willful failure to make
lawful payment under any Letter of Credit after the presentation to it of a
draft and certificate strictly complying with the terms and conditions of such
Letter of Credit.   In furtherance and not in limitation of the foregoing, the
Issuing Lenders may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary.

(i)      Cash Collateral Account.

(i)            If the Borrower is required to deposit funds in the Cash
Collateral Account pursuant to the terms hereof, then the Borrower and the
Administrative Agent shall establish the Cash Collateral Account and the
Borrower shall execute any documents and agreements, including the
Administrative Agent’s standard form assignment of deposit accounts, that the
Administrative Agent requests in connection therewith to establish the Cash
Collateral Account and grant the Administrative Agent a first priority security
interest in such account and the funds therein and giving the Administrative
Agent “control” over the Cash Collateral Account as such term is defined in the
applicable Uniform  Commercial Code.  The Borrower hereby pledges to the
Administrative Agent and grants the Administrative Agent a security interest in
the Cash Collateral Account, whenever established, all funds held in the Cash
Collateral Account from time to time, and all proceeds thereof as security for
the payment of the Obligations.  Except as provided in Section 2.3(i)(ii) below,
the Borrower shall have no access and no rights of withdrawal from the Cash
Collateral Account.

(ii)           Funds held in the Cash Collateral Accounts shall be held as cash
collateral for obligations with respect to Letters of Credit.  Such funds shall
be promptly applied by the Administrative Agent at the request of the applicable
Issuing Lender to any reimbursement or other obligations under the applicable
Letters of Credit that exist or occur.  To the extent that any surplus funds are
held in the Cash Collateral Account above the Letter of Credit Exposure during
the existence of an Event of Default the Administrative Agent may (A) hold such
surplus funds in the Cash Collateral Account as cash collateral for the
Obligations or (B) apply such surplus funds to any Obligations in any manner

21


--------------------------------------------------------------------------------




directed by the Majority Lenders.  If no Default exists, the Administrative
Agent shall release to the Borrower at the Borrower’s written request any funds
held in the Cash Collateral Account in excess of 105% of the then existing
Letter of Credit Exposure.  The Administrative Agent shall invest the funds in
the Cash Collateral Account in an interest-bearing account or other investment
approved by the Borrower.  The Administrative Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Cash Collateral
Account and shall be deemed to have exercised such care if such funds are
accorded treatment substantially equivalent to that which the Administrative
Agent accords its own property or in accordance with the Borrower’s instructions
or as otherwise approved by the Borrower, it being understood that the
Administrative Agent shall not have any responsibility for taking any necessary
steps to preserve rights against any parties with respect to any such funds.

(j)      Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary of the Borrower, the
Borrower shall be obligated to reimburse the applicable Issuing Lender hereunder
for any and all drawings under such Letter of Credit issued (or deemed issued)
hereunder.  The Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of its Subsidiaries or any Subsidiary of the Parent
inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries.

(k)     Existing Letters of Credit. The Issuing Lenders, the Lenders and the
Borrower agree that effective as of the Closing Date, the Existing Letters of
Credit shall be deemed to have been issued and maintained under, and to be
governed by the terms and conditions of, this Agreement.

Section 2.4            Swingline Advances.

(a)     Commitment.  On the terms and conditions set forth in this Agreement,
the Swingline Lender agrees to, from time-to-time on any Business Day from the
Closing Date until the last Business Day occurring before the Maturity Date,
make Swingline Advances to the Borrower in an aggregate principal amount not to
exceed the Swingline Commitment at any time, provided that (i) after giving
effect to such Swingline Advance, the Outstandings shall not exceed the
aggregate Revolving Commitments in effect at such time, (ii) no Swingline
Advance may mature after the Maturity Date, and (iii) no Swingline Advance shall
be made by the Swingline Lender if the conditions set forth in Section 3.2 have
not been met as of the date of such Swingline Advance.  The Borrower agrees that
the giving of the applicable Notice of Borrowing and the acceptance by the
Borrower of the proceeds of such Swingline Advance shall constitute a
representation and warranty by the Borrower that on the date of such Swingline
Advance the conditions set forth in Section 3.2 have been met.  Immediately upon
the making of a Swingline Advance, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swingline Lender a
risk participation in such Swingline Advance in an amount equal to its
Applicable Percentage of such Swingline Advance.

(b)     Evidence of Indebtedness.  The indebtedness of the Borrower to the
Swingline Lender resulting from Swingline Advances shall be evidenced as set
forth in Section 2.2.

(c)     Prepayment.  Within the limits expressed in this Agreement, amounts
advanced pursuant to Section 2.4(a) may from time to time be borrowed, prepaid
without penalty, and reborrowed.  If the amount of aggregate outstanding amount
of Swingline Advances ever exceeds the Swingline Commitment, the Borrower shall,
upon receipt of written notice of such condition from the Swingline Lender and
to the extent of such excess, prepay to the Swingline Lender outstanding
principal of the Swingline Commitment such that such excess is eliminated.

22


--------------------------------------------------------------------------------


(d)     Refinancing of Swingline Advances.

(i)            The Swingline Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swingline Lender to so request on its behalf), that each Lender
make a Base Rate Advance in an amount equal to such Lender’s Applicable
Percentage of the amount of Swingline Advances then outstanding.  Such request
shall be made in writing (which written request shall be deemed to be a Notice
of Borrowing for purposes hereof), without regard to the minimum and multiples
specified in Section 2.5(c) for the principal amount of Revolving Borrowings but
subject to the unutilized portion of the Revolving Commitments and the
conditions set forth in Section 3.2.  The Swingline Lender shall furnish the
Borrower with a copy of the applicable Notice of Borrowing promptly after
delivering such notice to the Administrative Agent.  Regardless of whether the
request for such Base Rate Advance complies with Section 2.5, each Lender shall
make an amount equal to its Applicable Percentage of the amount specified in
such Notice of Borrowing available to the Administrative Agent in Same Day Funds
for the account of the Swingline Lender at the Administrative Agent’s Lending
Office not later than 1:00 p.m. on the day specified in such Notice of
Borrowing, whereupon, subject to Section 2.4(d)(iii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Advance to the Borrower
in such amount.  The Administrative Agent shall remit the funds so received to
the Swingline Lender.

(ii)           If for any reason any Swingline Advance cannot be refinanced by
such a Revolving Borrowing in accordance with Section 2.4(d)(i), the applicable
Notice of Borrowing submitted by the Swingline Lender as set forth herein shall
be deemed to be a request by the Swingline Lender that each of the applicable
Lenders fund its risk participation in the relevant Swingline Advances and each
such Lender’s payment to the Administrative Agent for the account of the
Swingline Lender pursuant to Section 2.4(d)(i) shall be deemed payment in
respect of such participation.

(iii)          If any Lender fails to make available to the Administrative Agent
for the account of the Swingline Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.4(d) by the time
specified in Section 2.4(d)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the applicable Overnight Rate from
time to time in effect.  A certificate of the Swingline Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

(iv)          Each Lender’s obligation to make Advances or to purchase and fund
risk participations in Swingline Advances pursuant to this Section 2.4(d) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against any Swingline Lender, the Borrower, or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Advances pursuant to Section 2.4(d)(i) is subject to the conditions set
forth in Section 3.2.  No such funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay the Swingline Advances,
together with interest as provided herein.

(e)     Repayment of Participations.

(i)            At any time after any Lender has purchased and funded a risk
participation in a Swingline Advance, if the Swingline Lender receives any
payment on account of such Swingline Advance, the

23


--------------------------------------------------------------------------------




Swingline Lender will distribute to such Lender its Applicable Percentage of
such payment (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s risk participation was
funded) in the same funds as those received by the Swingline Lender.

(ii)           If any payment received by the Swingline Lender in respect of
principal or interest on any Swingline Advance is required to be returned by the
Swingline Lender under any of the circumstances described in Section 9.12
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each Lender shall pay to the Swingline Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate.  The Administrative Agent will
make such demand upon the request of the Swingline Lender.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(f)      Interest for Account of Swingline Lender.  The Swingline Lender shall
be responsible for invoicing the Borrower for interest on the Swingline
Advances.  Until each Lender funds its Advances or risk participation pursuant
to this Section to refinance such Lender’s Applicable Percentage of the
applicable Swingline Advances, interest in respect of such Applicable Percentage
shall be solely for the account of the Swingline Lender.

(g)     Payments Directly to Swingline Lender.  The Borrower shall make all
payments of principal and interest in respect of the Swingline Advances directly
to the Swingline Lender. 

(h)     Method of Borrowing.  Except as provided in the clause (c) above, each
request for a Swingline Advance shall be made pursuant to telephone notice to
the Swingline Lender given no later than 11:00 a.m. (Houston, Texas time) on the
date of the proposed Swingline Advance, promptly confirmed by a completed and
executed Notice of Borrowing facsimiled to the Administrative Agent and the
Swingline Lender.  The Swingline Lender will promptly make such Swingline
Advance available to the Borrower at the Borrower’s account with the
Administrative Agent.

Section 2.5            Borrowings; Procedures and Limitations.

(a)     Notice of Borrowings.  Each Revolving Borrowing shall be made pursuant
to a Notice of Borrowing and given by the Borrower to the Administrative Agent
not later than 12:00 p.m. (Houston, Texas time) on the third Business Day before
the date of the proposed Revolving Borrowing in the case of a Eurodollar
Advance, and by the Borrower to the Administrative Agent not later than 12:00
p.m. (Houston, Texas time) one Business Day before the date of the proposed
Revolving Borrowing in the case of a Base Rate Advance.  The Administrative
Agent shall give each applicable Lender prompt notice on the day of receipt of
timely Notice of Borrowing of such proposed Revolving Borrowing by facsimile. 
Each Notice of Borrowing shall be by facsimile specifying the (i) requested date
of such Revolving Borrowing (which shall be a Business Day), (ii) requested Type
of Advances comprising such Revolving Borrowing, (iii) aggregate amount of such
Revolving Borrowing, and (iv) if such Revolving Borrowing is to be comprised of
Eurodollar Advances, the Interest Period for such Advances.  In the case of a
proposed Revolving Borrowing comprised of Eurodollar Advances, the
Administrative Agent shall promptly notify each applicable Lender of the
applicable interest rate under Section 2.9, as applicable.  Each Lender shall
before 11:00 a.m. (Houston, Texas time) on the date of the proposed Revolving
Borrowing, make available for the account of its Lending Office to the
Administrative Agent at its address referred to in Section 9.7, or such other
location as the Administrative Agent may specify by notice to the Lenders, in
Same Day Funds, such Lender’s Applicable Percentage of such Revolving
Borrowing.  Promptly upon the Administrative Agent’s receipt of such funds (but
in any event not later than 3:00 p.m. (Houston, Texas

24


--------------------------------------------------------------------------------




time) on the date of the proposed Revolving Borrowing) and provided that the
applicable conditions set forth in Article III have been satisfied, the
Administrative Agent will make such funds available to the Borrower at its
account with the Administrative Agent.

(b)     Conversions and Continuations.  In order to elect to Convert or continue
Advances comprising part of the same Revolving Borrowing under this Section, 
the Borrower shall deliver an irrevocable Notice of Conversion or Continuation
to the Administrative Agent at the Administrative Agent’s office no later than
12:00 p.m. (Houston, Texas time) (i) at least one Business Day in advance of the
proposed Conversion date in the case of a Conversion of such Advances to Base
Rate Advances, and (ii) at least three Business Days in advance of the proposed
Conversion or continuation date in the case of a Conversion to, or a
continuation of, Eurodollar Advances.  Each such Notice of Conversion or
Continuation shall be in writing or facsimile, specifying (A) the requested
Conversion or continuation date (which shall be a Business Day), (B) the
Revolving Borrowing amount and Type of the Advances to be Converted or
continued, (C) whether a Conversion or continuation is requested, and if a
Conversion, into what Type of Advances, and (D) in the case of a Conversion to,
or a continuation of, Eurodollar Advances, the requested Interest Period. 
Promptly after receipt of a Notice of Conversion or Continuation under this
paragraph, the Administrative Agent shall provide each applicable Lender with a
copy thereof and, in the case of a Conversion to or a continuation of Eurodollar
Advances, notify each applicable Lender of the applicable interest rate under
Section 2.9 as applicable.  For purposes other than the conditions set forth in
Section 3.2, the portion of Advances comprising part of the same Revolving
Borrowing that are Converted to Advances of another Type shall constitute a new
Revolving Borrowing.

(c)     Certain Limitations.  Notwithstanding anything in paragraphs (a) and (b)
above:

(i)            Each Revolving Borrowing shall (A) be in an aggregate amount not
less than $3,000,000 and in integral multiples of $1,000,000 in excess thereof
in case of Eurodollar Advances and in an aggregate amount not less than $500,000
and in integral multiples of $100,000 in excess thereof in case of Base Rate
Advances, (B) consist of Advances of the same Type made, Converted or continued
on the same day by the Lenders according to their Applicable Percentage, and (C)
denominated only in Dollars.

(ii)           At no time shall there be more than eight Interest Periods
applicable to outstanding Eurodollar Advances.

(iii)          The Borrower may not select Eurodollar Advances for any Revolving
Borrowing to be made, Converted or continued if a Default or Event of Default
has occurred and is continuing.

(iv)          If any Lender shall, at least one Business Day prior to the
requested date of any Revolving Borrowing comprised of Eurodollar Advances,
notify the Administrative Agent and the Borrower that the introduction of or any
change in or in the interpretation of any Legal Requirement makes it unlawful,
or that any central bank or other Governmental Authority asserts that it is
unlawful, for such Lender or its Lending Office to perform its obligations under
this Agreement to make Eurodollar Advances or to fund or maintain Eurodollar
Advances, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or take deposits of, Dollars in
the applicable interbank market, then (1) such Lender’s Applicable Percentage of
the amount of such Revolving Borrowing shall be made as a Base Rate Advance of
such Lender, (2) such Base Rate Advance shall be considered part of the same
Revolving Borrowing and interest on such Base Rate Advance shall be due and
payable at the same time that interest on the Eurodollar Advances comprising the
remainder of such Revolving Borrowing shall be due and payable, and (3) any
obligation of such Lender to make, continue, or Convert to, Eurodollar Advances,
including in connection with such requested Revolving Borrowing, shall be
suspended

25


--------------------------------------------------------------------------------




until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.

(v)           If the Administrative Agent is unable to determine the Eurodollar
Rate for Eurodollar Advances comprising any requested Revolving Borrowing, the
right of the Borrower to select Eurodollar Advances for such Revolving Borrowing
or for any subsequent Revolving Borrowing shall be suspended until the
Administrative Agent shall notify the Borrower and the applicable Lenders that
the circumstances causing such suspension no longer exist, and each Revolving
Advance comprising such Revolving Borrowing shall be made as a Base Rate
Advance.

(vi)          If the Majority Lenders shall, at least one Business Day before
the date of any requested Revolving Borrowing, notify the Administrative Agent
that (A) the Eurodollar Rate for Eurodollar Advances comprising such Revolving
Borrowing will not adequately reflect the cost to such Lenders of making or
funding their respective Eurodollar Advances, as the case may be, for such
Revolving Borrowing, or (B) deposits are not being offered to banks in the
applicable offshore interbank market for Dollars for the applicable amount and
Interest Period of such Eurodollar Advance, then the Administrative Agent shall
give notice thereof to the Borrower and the Lenders and the right of the
Borrower to select Eurodollar Advances for such Revolving Borrowing or for any
subsequent Revolving Borrowing shall be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Revolving Borrowing
shall be made as a Base Rate Advance.

(vii)         If the Borrower shall fail to select the duration or continuation
of any Interest Period for any Eurodollar Advance in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.1 and
paragraph (a) or (b) above, the Administrative Agent will forthwith so notify
the Borrower and the applicable Lenders and such affected Advances will be made
available to the Borrower on the date of such Revolving Borrowing as Base Rate
Advances or, if such affected Advances are existing Advances, will be Converted
into Base Rate Advances at the end of Interest Period then in effect.

(viii)        Swingline Advances may not be Converted or continued.

(d)     Notices Irrevocable.  Each Notice of Borrowing and Notice of Conversion
or Continuation shall be irrevocable and binding on the Borrower.

(e)     Lender Obligations Several.  The failure of any Lender to make the
Advance to be made by it as part of any Revolving Borrowing shall not relieve
any other Lender of its obligation, if any, to make its Advance on the date of
such Revolving Borrowing.  No Lender shall be responsible for the failure of any
other Lender to make the Advance to be made by such other Lender on the date of
any Revolving Borrowing.

(f)      Funding by Lenders; Administrative Agent’ Reliance.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Revolving Borrowing of Eurodollar Advances, or prior to
noon on the date of any Revolving Borrowing of Base Rate Advances, that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Revolving Borrowing, the Administrative Agent may assume that such
Lender has made such share available in accordance with and at the time required
in Section 2.5 and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Revolving Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date

26


--------------------------------------------------------------------------------




such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (A) in the case of a payment to be made
by such Lender, the Overnight Rate and (B) in the case of a payment to be made
by the Borrower, the interest rate applicable to the requested Revolving
Borrowing.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Revolving Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Advance included in such Revolving Borrowing.  Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.  A notice of the Administrative Agent to any Lender or
Borrower with respect to any amount owing under this subsection (f) shall be
conclusive, absent manifest error.

Section 2.6            Prepayments.  No Borrower shall have any right to prepay
any principal amount of any Advance except as provided in this Section 2.6.

(a)     Optional.  The Borrower may elect to prepay any Revolving Borrowing, in
whole or in part, without penalty or premium except as set forth in Section 2.11
and after giving by 11:00 a.m. (Houston, Texas time) (i) in the case of
Eurodollar Advances, at least three Business Days’ or (ii) in case of Base Rate
Advances, one Business Day’s prior written notice to the Administrative Agent
stating the proposed date and aggregate principal amount of such prepayment.  If
any such notice is given, the Borrower shall prepay Advances comprising part of
the same Revolving Borrowing in whole or ratably in part in an aggregate
principal amount equal to the amount specified in such notice, together with
accrued interest to the date of such prepayment on the principal amount prepaid
and amounts, if any, required to be paid pursuant to Section 2.11 as a result of
such prepayment being made on such date; provided that each optional partial
prepayment of a Revolving Borrowing shall be in a minimum amount not less than
$3,000,000 and in multiple integrals of $1,000,000 in excess thereof.

(b)     Mandatory.  (i) On any date that Outstandings exceeds the aggregate
amount of Revolving Commitments, the Borrower shall, within one Business Day, to
the extent of such excess, first prepay to the Swingline Lender the outstanding
principal amount of the Swingline Advances, second, prepay to the Lenders on a
pro rata basis the outstanding principal amount of the Revolving Advances and
third, make deposits into the Cash Collateral Account to provide cash collateral
in the amount of such excess for the Letter of Credit Exposure. (ii) If a
Commitment Increase is effected as permitted under Section 2.1(c), the Borrower
shall prepay any Revolving Advances outstanding on such Increase Date to the
extent necessary to keep the outstanding Revolving Advances ratable to reflect
the revised Applicable Percentages arising from such Commitment Increase.  Any
prepayment made by Borrower in accordance with this clause (b)(ii) may be made
with the proceeds of Revolving Advances made by all the Lenders in connection
the Commitment Increase occurring simultaneously with the prepayment.

(c)     Interest; Costs.  Each prepayment pursuant to this Section 2.6 shall be
accompanied by accrued interest on the amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 2.11 as
a result of such prepayment being made on such date.

Section 2.7            Repayment.

(a)     Revolving Advances.  The Borrower hereby unconditionally promises to pay
to the Administrative Agent for the account of and ratable benefit of each
Lender the aggregate outstanding principal amount of all Revolving Advances on
the Maturity Date.

(b)     Swingline Advances.  The Borrower hereby unconditionally promises to pay
to the Swingline Lender (i) the aggregate outstanding principal amount of all
Swingline Advances on each Swingline

27


--------------------------------------------------------------------------------




Payment Date, and (ii) the aggregate outstanding principal amount of all
Swingline Advances outstanding on the Maturity Date.

Section 2.8            Fees.

(a)     Commitment Fees.  The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a Commitment Fee on the average daily amount by
which such Lender’s Revolving Commitment exceeds such Lender’s outstanding
Revolving Advances plus such Lender’s Applicable Percentage of the Letter of
Credit Exposure at the per annum rate equal to the Applicable Margin for
Commitment Fees for such period.  The Commitment Fee is due quarterly in arrears
on March 31, June 30, September 30, and December 31 of each year commencing on
December 31, 2006, and on the Maturity Date.  For purposes of this Section
2.8(a) only, amounts advanced as Swingline Advances shall not reduce the amount
of the unused Revolving Commitment.

(b)     Fees for Letters of Credit.  The Borrower agrees to pay the following:
(i) to the Administrative Agent for the pro rata benefit of the Lenders a per
annum letter of credit fee for each Letter of Credit issued hereunder in an
amount equal to the Applicable Margin for Eurodollar Advances on the face amount
of such Letter of Credit for the period such Letter of Credit is outstanding,
which fee shall be due and payable quarterly in arrears on March 31, June 30,
September 30, and December 31 of each year, and on the Maturity Date; (ii) to
the Issuing Lender, a fronting fee for each Letter of Credit equal to the
greater of (A) .075% per annum on the face amount of such Letter of Credit (and
in the case of an increase, on the amount of such increase) and (B) $600.00,
which fee shall be due and payable annually in advance on the date of the
issuance or increase of each Letter of Credit and on the earlier of each annual
anniversary thereafter or the Maturity Date; and (iii) to the Issuing Lender
such other usual and customary fees associated with any transfers, amendments,
drawings, negotiations or reissuances of any Letter of Credit, which fees shall
be due and payable as requested by the Issuing Lender in accordance with the
Issuing Lender’s then current fee policy.  The Borrower shall have no right to
any refund of letter of credit fees previously paid by the Borrower, including
any refund claimed because the Borrower cancels any Letter of Credit prior to
its expiration date.

(c)     Administrative Agent Fee.  The Borrower agrees to pay the fees to the
Administrative Agent as set forth in the Fee Letter.

Section 2.9            Interest.

(a)     Base Rate Advances.  Each Base Rate Advance shall bear interest at the
Adjusted Base Rate in effect from time to time plus the Applicable Margin for
Base Rate Advances for such period, provided that while an Event of Default is
continuing the Base Rate Advances shall bear interest at the Adjusted Base Rate
in effect from time to time plus the Applicable Margin plus 2%.  The Borrower
shall pay to Administrative Agent for the ratable benefit of each Lender all
accrued but unpaid interest on such Lender’s Base Rate Advances on each March
31, June 30, September 30, and December 31 commencing on December 31, 2006, and
on the Maturity Date; provided that if an Event of Default is continuing,
interest shall be payable on demand.

(b)     Eurodollar Advances.  Each Eurodollar Advance shall bear interest during
its Interest Period equal to at all times the Eurodollar Rate for such Interest
Period plus the Applicable Margin for Eurodollar Advances for such period;
provided that while an Event of Default is continuing, each Eurodollar Advance
shall bear interest at the Eurodollar Rate in effect from time to time plus the
Applicable Margin plus 2%.  The Borrower shall pay to the Administrative Agent
for the ratable benefit of each Lender all accrued but unpaid interest on each
of such Lender’s Eurodollar Advances on the last day of the Interest Period
therefor (provided that for Eurodollar Advances with six month Interest Periods,

28


--------------------------------------------------------------------------------




accrued but unpaid interest shall also be due on the day three months from the
first day of such Interest Period), on the date any Eurodollar Advance is repaid
in full, and on the Maturity Date; provided that if an Event of Default is
continuing, interest shall be payable on demand.

(c)   Swingline Advances.  Swingline Advances shall bear interest at the
Adjusted Base Rate in effect from time to time plus the Applicable Margin for
Base Rate Advances; provided that while an Event of Default is continuing the
Swingline Advances shall bear interest at the Adjusted Base Rate in effect from
time to time plus the Applicable Margin for Base Rate Advances plus 2%.  The
Borrower shall pay to the Swingline Lender for its own account subject to
Section 2.4(f) all accrued but unpaid interest on each Swingline Advance on each
Swingline Payment Date, on the date any Swingline Advance is repaid (or
refinanced) in full, and on the Maturity Date.

(d)   Other Amounts Overdue.  If any amount payable under this Agreement other
than the Advances is not paid when due and payable, including accrued interest
and fees, then such overdue amount shall accrue interest hereon due and payable
on demand at a rate per annum equal to the lesser of (i) Adjusted Base Rate plus
two percent (2%) and (ii) the Maximum Rate, from the date such amount became due
until the date such amount is paid in full.

Section 2.10         Illegality.  If any Lender shall notify the Borrower that
the introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its Lending Office to
perform its obligations under this Agreement to make, maintain, or fund any
Eurodollar Advances of such Lender then outstanding hereunder, (a) the Borrower
shall, no later than 11:00 a.m. (Houston, Texas, time) (i) if not prohibited by
law, on the last day of the Interest Period for each outstanding Eurodollar
Advance, or (ii) if required by such notice, on the second Business Day
following its receipt of such notice, prepay all of the Eurodollar Advances of
such Lender then outstanding, together with accrued interest on the principal
amount prepaid to the date of such prepayment and amounts, if any, required to
be paid pursuant to Section 2.11 as a result of such prepayment being made on
such date, (b) such Lender shall simultaneously make a Base Rate Advance to the
Borrower on such date in an amount equal to the aggregate principal amount of
the Eurodollar Advances prepaid to such Lender, and (c) the right of the
Borrower to select Eurodollar Advances from such Lender for any subsequent
Revolving Borrowing shall be suspended until such Lender shall notify the
Borrower that the circumstances causing such suspension no longer exist.

Section 2.11         Breakage Costs.

(a)     Funding Losses.  In the case of any Revolving Borrowing which the
related Notice of Borrowing specifies is to be comprised of Eurodollar Advances,
the Borrower hereby indemnifies each Lender against any loss, out-of-pocket
cost, or expense incurred by such Lender as a result of any failure to fulfill
on or before the date specified in such Notice of Borrowing for such Revolving
Borrowing the applicable conditions set forth in Article III, including, without
limitation, any loss (excluding any loss of anticipated profits), cost, or
expense incurred by reason of the liquidation or redeployment of deposits or
other funds acquired by such Lender to fund the Eurodollar Advance to be made by
such Lender as part of such Revolving Borrowing when such Eurodollar Advance as
a result of such failure, is not made on such date.

(b)     Prepayment Losses.  If (i) any payment of principal of any Eurodollar
Advance is made other than on the last day of the Interest Period for such
Advance as a result of any prepayment, payment pursuant to Section 2.6, the
acceleration of the maturity of the Obligations, or for any other reason,
(ii) the Borrower fails to make a principal or interest payment with respect to
any Eurodollar Advance on the date such payment is due and payable, or (iii) any
failure by the Borrower to make payment of any Advance or reimbursement of
drawing under any Letter of Credit (or interest due thereon) on its scheduled
due date;

29


--------------------------------------------------------------------------------




the Borrower shall, within 10 days of any written demand sent by the
Administrative Agent on behalf of a Lender to the Borrower, pay to the
Administrative Agent for the benefit of such Lender any amounts determined in
good faith by such Lender to be required to compensate such Lender for any
additional losses, out-of-pocket costs, or expenses which it may reasonably
incur as a result of such payment or nonpayment, including, without limitation,
any loss (excluding loss of anticipated profits), cost, or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
any Lender to fund or maintain such Advance.

Section 2.12         Increased Costs.

(a)     Increased Costs Generally.  If any Change in Law shall:

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 2.12(e)) or
any Issuing Lender;

(ii)           subject any Lender or Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit, any Eurodollar Advance made by it, or
change the basis of taxation of payments to such Lender or Issuing Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
2.14 and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or Issuing Lender); or

(iii)          impose on any Lender or Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Advances made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Advance (or of maintaining its
obligation to make or accept and purchase any such Advance), or to increase the
cost to such Lender or Issuing Lender of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or Issuing Lender hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
Issuing Lender, the Borrower will pay to such Lender or Issuing Lender, such
additional amount or amounts as will compensate such Lender or Issuing Lender,
as the case may be, for such additional costs incurred or reduction suffered.

(b)     Capital Adequacy.  If any Lender or Issuing Lender determines that any
Change in Law affecting such Lender or Issuing Lender or any lending office of
such Lender or such Lender’s or Issuing Lender’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or Issuing Lender’s capital or on the capital of such
Lender’s or Issuing Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Advances made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Lender, to a level below that which such Lender or
Issuing Lender or such Lender’s or Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Lender’s policies and the policies of such Lender’s or Issuing Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or Issuing Lender, such additional amount or
amounts as will compensate such Lender or such Issuing Lender or such Lender’s
or Issuing Lender’s holding company for any such reduction suffered.

30


--------------------------------------------------------------------------------




(c)     Certificates for Reimbursement.  A certificate of a Lender or Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or Issuing Lender or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or Issuing
Lender, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d)     Delay in Requests.  Failure or delay on the part of any Lender or
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Lender’s right to demand
such compensation.

(e)     Additional Reserve Requirement.  The Borrower shall pay to each Lender
Party, (i) as long as such Lender Party shall be required to maintain reserves
with respect to liabilities or assets consisting of or including Eurodollar
funds or deposits (currently known as Eurocurrency Liabilities), additional
interest on the unpaid principal amount of each Eurodollar Advance equal to the
actual costs of such reserves allocated to such Advance by such Lender Party (as
determined by such Lender Party in good faith, which determination shall be
conclusive in the absence of manifest error), and (ii) as long as such Lender
Party shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurodollar Advances, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitments or
Advances by such Lender Party (as determined by such Lender Party in good faith,
which determination shall be conclusive in the absence of manifest error), which
in each case, shall be due and payable on each date on which interest is payable
on such Advance.

Section 2.13         Payments and Computations.

(a)     Payments.  All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.  
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed in Dollars and in Same Day
Funds.  Subject to Section 2.5(c), each payment of any Advance pursuant to this
Section or any other provision of this Agreement shall be made in a manner such
that all Advances comprising part of the same Revolving Borrowing are paid in
whole or ratably in part.

(b)     Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the applicable Lenders or the Issuing Lenders hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Lenders, as the case
may be, the amount due.  In such event, if the Borrower has not in fact made
such payment, then each of the applicable Lenders or the Issuing Lenders, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Lender, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.  A notice of the Administrative
Agent to any Lender or Borrower with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error.

(c)     Payment Procedures. The Borrower shall make each payment of any amount
under this Agreement and under any other Credit Document not later than
11:00 a.m. (Houston, Texas time) on the day when due to the Administrative Agent
at the Administrative Agent’s address (or such other location

31


--------------------------------------------------------------------------------




as the Administrative Agent shall designate in writing to the Borrower) in Same
Day Funds.  Without limiting the generality of the foregoing, the Administrative
Agent may require that any payments due under this Agreement be made in the
United States.  The Administrative Agent will promptly thereafter, and in any
event prior to the close of business on the day any timely payment is made,
cause to be distributed like funds relating to the payment of principal,
interest or fees ratably (other than amounts payable solely to any specific
Lender Party pursuant to Sections 2.4, 2.10, 2.11, 2.12, 2.14, and 9.1 but after
taking into account payments effected pursuant to Section 2.13(f)) in accordance
with each Lender’s Applicable Percentage to the Lenders for the account of their
respective Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender to such Lender for the account of its Lending
Office, in each case to be applied in accordance with the terms of this
Agreement.  Upon receipt of other amounts due solely to the Administrative
Agent, Issuing Lender, Swingline Lender, or a specific Lender, the
Administrative Agent shall distribute such amounts to the appropriate party to
be applied in accordance with the terms of this Agreement.

(d)     Non-Business Day Payments.  Whenever any payment shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided that if such extension would cause payment of interest on or principal
of Eurodollar Advances to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.

(e)     Computations.  All computations of interest and fees shall be made by
the Administrative Agent on the basis of a year of 365/366 days for Base Rate
Advances and a year of 360 days for all other interest and fees, in each case
for the actual number of days (including the first day, but excluding the last
day) occurring in the period for which such interest or fees are payable.  Each
determination by the Administrative Agent of an amount of interest or fees shall
be conclusive and binding for all purposes, absent manifest error.

(f)      Sharing of Payments, Etc.  Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff, counterclaim or otherwise
against the Borrower or any other Credit Party, obtain payment (voluntary or
involuntary) in respect of any Advance or the participations in the Letter of
Credit Obligations or in the Swingline Advances held by it, as a result of which
the unpaid portion of its Advances shall be proportionately less than the unpaid
portion of the Advances or the participations in the Letter of Credit
Obligations or in the Swingline Advances held by any other Lender, it shall be
deemed simultaneously to have purchased from such other Lender at face value,
and shall promptly pay to such other Lender the purchase price for, a
participation in the Advances, the participations in the Letter of Credit
Obligations and in the Swingline Advances held by it of such other Lender, so
that the aggregate unpaid amount of the Advances and participations in Advances,
Letter of Credit Obligations and Swingline Advances held by each Lender shall be
in the same proportion to the aggregate unpaid amount of all Advances, Letter of
Credit Obligations and Swingline Advances then outstanding as the amount of its
Advances, and participations in Letter of Credit Obligations and Swingline
Advances prior to such exercise of banker’s lien, setoff or counterclaim or
other event was to the amount of all Advances and participations in Letter of
Credit Obligations and Swingline Advances, outstanding prior to such exercise of
banker’s lien, setoff or counterclaim or other event; provided, however, that if
any such purchase or purchases or adjustments shall be made pursuant to this
Section 2.13 and the payment giving rise thereto shall thereafter be recovered,
such purchase or purchases or adjustments shall be rescinded to the extent of
such recovery and the purchase price or prices or adjustment restored without
interest.  The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

32


--------------------------------------------------------------------------------




Section 2.14         Taxes.  Any and all payments by or on account of any
obligation of the Borrower or any Guarantor hereunder or under any other Credit
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if the Borrower shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(a)   Payment of Other Taxes by the Borrower.  Without limiting the provisions
of the terms set forth in this Section above, the Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(b)   Indemnification by the Borrower.  The Borrower shall, and does hereby,
indemnify the Administrative Agent, each Lender and Issuing Lender, in any case,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or such Issuing Lender, as the case may be,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, except as a result of the gross negligence or willful
misconduct of the Administrative Agent, such Lender or such Issuing Lender,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
an Issuing Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Lender, shall be conclusive absent manifest error.

(c)   Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of any available receipt issued by such Governmental Authority
evidencing such payment, a copy of the return (if any) reporting such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(d)   Status of Lenders.

(i)            Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Credit
Document shall deliver to the Borrower (with a copy to the Administrative
Agent), prior to the Closing Date (or upon becoming a Lender by assignment or
participation) and at any time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is resident for tax purposes in the United States, any Foreign
Lender shall deliver to the Borrower and the

33


--------------------------------------------------------------------------------




Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(A)           duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

(B)           duly completed copies of Internal Revenue Service Form W-8ECI,

(C)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

(D)           Any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.

(iii)          Without limiting the obligations of the Lenders set forth above
regarding delivery of certain forms and documents to establish each Lender’s
status for U.S. withholding tax purposes, each Lender agrees promptly to deliver
to the Administrative Agent or the Borrower, as the Administrative Agent or the
Borrower shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter, such other documents and forms required by any
relevant taxing authorities under any Legal Requirement of any other
jurisdiction, duly executed and completed by such Lender, as are required under
such Legal Requirements to confirm such Lender’s entitlement to any available
exemption from, or reduction of, applicable withholding taxes in respect of all
payments to be made to such Lender outside of the U.S. by the Borrower pursuant
to this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in such other jurisdiction.

(iv)          Each Lender shall promptly (i) notify the Administrative Agent of
any change in circumstances which would modify or render invalid any such 
claimed exemption or reduction, and (ii) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Legal Requirements of any such
jurisdiction that the Borrower make any deduction or withholding for taxes from
amounts payable to such Lender.  Additionally, the Borrower shall promptly
deliver to the Administrative Agent or any Lender, as the Administrative Agent
or such Lender shall reasonably request, on or prior to the Closing Date, and in
a timely fashion thereafter, such documents and forms required by any relevant
taxing authorities under the Laws of any jurisdiction, duly executed and
completed by the Borrower, as are required to be furnished by such Lender or the
Administrative Agent under such Laws in connection with any payment by the
Administrative Agent or any Lender of Taxes or Other Taxes, or otherwise in
connection with the Credit Documents, with respect to such jurisdiction.

(e)     Treatment of Certain Refunds.  If any Lender Party determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or

34


--------------------------------------------------------------------------------




with respect to which the Borrower has paid additional amounts pursuant to this
Section,  it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or such Issuing Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent, such Lender or such Issuing Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or such Issuing Lender in the event the Administrative Agent, such
Lender or such Issuing Lender is required to repay such refund to such
Governmental Authority.  This subsection shall not be construed to require any
Lender Party to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.

Section 2.15         Mitigation Obligations.  If any Lender requests
compensation under Section 2.12, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.14, or suspends its obligation to continue, or Convert
Advances into, Eurodollar Advances pursuant to Section 2.5(c)(iv) or Section
2.10, then such Lender (an “Affected Lender”) shall use reasonable efforts to
designate a different lending office for funding or booking its Credit
Extensions hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Affected Lender, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 2.12 or 2.14, as the case may be, in
the future or if applicable, would avoid the effect of Section 2.5(c)(iv) or
Section 2.10, (ii) would not subject such Affected Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Affected
Lender.  The Borrower hereby agrees to pay all costs and expenses incurred by
any Lender in connection with any such designation or assignment.  Further, in
the event of any such circumstances Borrower shall have the right to replace the
Affected Lender with one or more Eligible Assignees in which event, not later
than 30 Business Days after notice to the Administrative Agent and the Affected
Lender designating the Eligible Assignee or Assignees and the percentage
interest in the Affected Lender’s interest to be assigned to each Eligible
Assignee or Assignees, (i) the Affected Lender and the designated Eligible
Assignee or Assignees shall enter into an Assignment and Assumption Agreement
and otherwise conclude such assignment in accordance with the provisions of
Section 9.6(a), and (ii) each Eligible Assignee shall remit to the Affected
Lender, in immediately available funds, an amount equal to the product of (a)
the percentage interest of the Affected Lender’s interest being assigned and (b)
the outstanding principal, accrued interest, fees and other Obligations owed by
the Borrower to the Affected Lender hereunder.

ARTICLE III
CONDITIONS PRECEDENT

Section 3.1            Conditions Precedent to Initial Credit Extension.  The
obligation of each Issuing Lender, the Swingline Lender and each Lender to make
its initial Credit Extension hereunder (including a deemed issuance of an
Existing Letter of Credit) is subject to satisfaction of the following
conditions precedent:

(a)   Documentation.  The Administrative Agent shall have received the
following, duly executed by all the parties thereto, in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders:

(i)            this Agreement and all attached Exhibits and Schedules;

(ii)           the Notes payable to the order of each Lender, as requested by
such Lender;

35


--------------------------------------------------------------------------------




(iii)          the Guaranty;

(iv)          a certificate from a Responsible Officer of the Borrower dated as
of the date hereof stating that as of such date (A) all representations and
warranties of the Credit Parties set forth in this Agreement are true and
correct in all material respects and (B) no Default has occurred and is
continuing;

(v)           a secretary’s certificate from each Credit Party certifying such
Person’s (A) officers’ incumbency, (B) authorizing resolutions, and (C)
organizational documents;

(vi)          certificates of good standing for each Credit Party in (a) the
state, province or territory in which each such Person is organized and (b) each
state, province or territory in which such good standing is necessary except
where the failure to be in good standing could not reasonably be expected to
result in a Material Adverse Change, which certificates shall be dated a date
not earlier than 60 days prior to date hereof;

(vii)         an Oklahoma law legal opinion of McAfee & Taft, outside counsel to
the Credit Parties, in form and substance reasonably acceptable to the
Administrative Agent;

(viii)        a legal opinion of Steven R. Mackey, General Counsel of the
Parent, in form and substance reasonably acceptable to the Administrative Agent;
and

(ix)           such other documents, governmental certificates, and agreements
as any Lender Party may reasonably request.

(b)     Representations and Warranties.  The representations and warranties
contained in Article IV and in each other Credit Document shall be true and
correct on and as of the Closing Date before and after giving effect to the
initial Revolving Borrowings or issuance (or deemed issuance) of Letters of
Credit, as though made on and as of such date.

(c)     No Default.  No Default shall have occurred and be continuing.

(d)     Payment of Fees.  The Borrower shall have paid the fees and expenses
required to be paid as of the Closing Date by Section 9.1 and the Fee Letter.

(e)     Other Proceedings.  No action, suit, investigation or other proceeding
(including, without limitation, the enactment or promulgation of a statute or
rule) by or before any arbitrator or any Governmental Authority shall be
threatened or pending and no preliminary or permanent injunction or order by a
state or federal court shall have been entered (i) in connection with this
Agreement or any transaction contemplated hereby or (ii) which, in any case, in
the judgment of the Administrative Agent could reasonably be expected to result
in a Material Adverse Change.

(f)      Material Adverse Change.  Except as set forth on Schedule 3.1(f), no
event or circumstance that could reasonably be expected to result in a material
adverse change in the business, condition (financial or otherwise), prospects,
or results of operations of the Parent and its Subsidiaries, taken as a whole,
shall have occurred since December 31, 2005.

(g)     Solvency.  The Administrative Agent shall have received a certificate in
form and substance reasonably satisfactory to the Administrative Agent from a
senior financial officer of the Parent certifying that, before and after giving
effect to the initial Revolving Borrowings made hereunder, each Credit Party is
Solvent.

36


--------------------------------------------------------------------------------




(h)     Notice of Borrowing.  The Administrative Agent shall have received a
Notice of Borrowing from the Borrower, with appropriate insertions and executed
by a duly authorized officer of the Borrower.

(i)      Existing Credit Agreement.  The Administrative Agent shall have
received evidence that the Revolving Commitment (as defined in the Existing
Credit Agreement) has been or concurrently with the Closing Date is being
reduced to $5,000,000.

Section 3.2            Conditions Precedent to Each Credit Extension.  The
obligation of each Lender to make any Credit Extension on the occasion of each
Revolving Borrowing (including the initial Revolving Borrowing), the obligation
of each Issuing Lender to make any Credit Extension (including the deemed
issuance of the Existing Letters of Credit) and the obligation of the Swingline
Lender to make Swingline Advances, in any such case, shall be subject to the
further conditions precedent that on the date of such Revolving Borrowing or
such Credit Extension:

(a)     Representations and Warranties.  As of the date of the making of such
Credit Extension, the representations and warranties made by any Credit Party in
the Credit Documents shall be true and correct in all material respects on such
date, except that any representation and warranty which by its terms is made as
of a specified date shall be required to be true and correct only as of such
specified date and each request for the making of any Credit Extension and the
making of such Credit Extension shall be deemed to be a reaffirmation of such
representations and warranties.

(b)     Event of Default.  As of the date of the Credit Extension, there shall
exist no Default or Event of Default, and the making of such Credit Extension
would not cause a Default or Event of Default.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

The Parent and the Borrower each hereby represents and warrants as follows:

Section 4.1            Organization.  Each of the Parent and its Subsidiaries is
duly and validly organized and existing and in good standing under the laws of
its jurisdiction of incorporation or formation and is authorized to do business
and is in good standing in all jurisdictions in which such qualifications or
authorizations are necessary except where the failure could not reasonably be
expected to result in a Material Adverse Change.

Section 4.2            Authorization.  The execution, delivery, and performance
by each Credit Party of each Credit Document to which such Credit Party is a
party and the consummation of the transactions contemplated thereby (a) are
within such Credit Party’s powers, (b) have been duly authorized by all
necessary corporate, limited liability company or partnership action, (c) do not
contravene any organizational documents of such Credit Party, (d) do not
contravene any law or any contractual restriction binding on or affecting such
Credit Party, (e) do not result in or require the creation or imposition of any
Lien prohibited by this Agreement, and (f) do not require any authorization or
approval or other action by, or any notice or filing with, any Governmental
Authority, except notices to or filings with the SEC that may be required from
time to time.  At the time of each Credit Extension, such Credit Extension and
the use of the proceeds of such Credit Extension are within the Borrower’s
corporate powers, are been duly authorized by all necessary corporate action,
don’t contravene (i) the Borrower’s organizational documents or (ii) any law or
any contractual restriction binding on or affecting the Borrower, will not
result in or require the creation or imposition of any Lien prohibited by this
Agreement, and do not require any authorization or approval or other action by,
or any notice or filing with, any Governmental Authority.

37


--------------------------------------------------------------------------------




Section 4.3            Enforceability.  The Credit Documents have each been duly
executed and delivered by each Credit Party that is a party thereto and each
Credit Document constitutes the legal, valid, and binding obligation of each
Credit Party that is a party thereto enforceable in accordance with its terms,
except as limited by applicable Debtor Relief Laws or similar laws at the time
in effect affecting the rights of creditors generally and to the effect of
general principles of equity whether applied by a court of law or equity.

Section 4.4            Financial Condition.

(a)     The Parent has delivered to the Lenders the Financial Statements for the
fiscal quarter ended September 30, 2006 and such Financial Statements are true
and correct in all material respects and present fairly the consolidated
financial condition of the Parent and its Subsidiaries as of the date thereof. 
As of the date of the financial statements referred in the preceding sentence,
there were no material contingent obligations, liabilities for taxes, unusual
forward or long-term commitments, or unrealized or anticipated losses of the
applicable Persons, except as disclosed therein and adequate reserves for such
items have been made in accordance with GAAP.

(b)     Except as set forth on Schedule 3.1(f), since December 31, 2005, no
event or condition has occurred that could reasonably be expected to result in
Material Adverse Change.

Section 4.5            Ownership and Liens.  The Parent and each Subsidiary have
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

Section 4.6            True and Complete Disclosure.  All written factual
information (whether delivered before or after the date of this Agreement)
prepared by or on behalf of the Parent or a Subsidiary and furnished to any
Lender Party for purposes of or in connection with this Agreement, any other
Credit Document or any transaction contemplated hereby or thereby is true and
accurate in all material respects on the date as of which such information is
dated or certified and not incomplete by omitting to state any material fact
necessary to make such information (taken as a whole) not materially misleading
at such time, in light of the circumstances under which they were made.  There
is no fact known to any Responsible Officer of the Parent on the date of this
Agreement that has not been disclosed to the Administrative Agent that could
reasonably be expected to result in a Material Adverse Change.

Section 4.7            Litigation.  There are no actions, suits, or proceedings
pending or, to the Borrower’s or the Parent’s knowledge, threatened against the
Parent, the Borrower or any Subsidiary, at law, in equity, or in admiralty, or
by or before any Governmental Authority, which could reasonably be expected to
result in a Material Adverse Change; provided that this Section 4.7 does not
apply with respect to Environmental Claims.  Additionally, except as disclosed
in writing to the Lender Parties, there is no pending or, to the best of the
knowledge of the Borrower or the Parent, threatened action or proceeding
instituted against the Parent, the Borrower or any Subsidiary which seeks to
adjudicate the Parent, the Borrower or any Subsidiary as bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its Property.

Section 4.8            Compliance with Agreements.  Neither the Parent nor any
Subsidiary is a party to any indenture, loan or credit agreement or any lease or
any other types of agreement or instrument or subject to any charter or
corporate restriction or provision of applicable law or governmental regulation
the

38


--------------------------------------------------------------------------------




performance of or compliance with which could reasonably be expected to cause a
Material Adverse Change.  Neither the Parent nor any Subsidiary is in default
under or with respect to any contract, agreement, lease or any other types of
agreement or instrument to which the Parent or such Subsidiary is a party and
which could reasonably be expected to cause a Material Adverse Change.  No
Default has occurred and is continuing.

Section 4.9            Pension Plans.  Except for matters that individually or
in the aggregate could not reasonably be expected to result in a liability of
greater than $25,000,000.00, (a) all Plans are in compliance in all material
respects with all applicable provisions of ERISA, (b) no Termination Event has
occurred with respect to any Plan, and each Plan has complied with and been
administered in all material respects in accordance with applicable provisions
of ERISA and the Code, (c) no “accumulated funding deficiency” (as defined in
Section 302 of ERISA) has occurred with respect to any Plan and there has been
no excise tax imposed upon the Parent, the Borrower or any Subsidiary under
Section 4971 of the Code, (d) no Reportable Event has occurred with respect to
any Multiemployer Plan, and each Multiemployer Plan has complied with and been
administered in accordance with applicable provisions of ERISA and the Code, (e)
except as set forth on Schedule 4.9, the present value of all benefits vested
under each Plan (based on the assumptions used to fund such Plan) did not, as of
the last annual valuation date applicable thereto, exceed the value of the
assets of such Plan allocable to such vested benefits, (f) neither the Parent
nor any member of the Controlled Group has had a complete or partial withdrawal
from any Multiemployer Plan for which there is any unsatisfied withdrawal
liability, and (g) neither the Parent nor any member of the Controlled Group
during the last six years has been a participating employer in a Multiemployer
Plan during the last six years.  Based upon GAAP existing as of the date of this
Agreement and current factual circumstances, neither the Parent nor the Borrower
has any reason to believe that the annual cost during the term of this Agreement
to the Parent, the Borrower or any Subsidiary for post-retirement benefits to be
provided, except as required by law, to the current and former employees of the
Parent, the Borrower or any Subsidiary under Plans that are welfare benefit
plans (as defined in Section 3(1) of ERISA) could reasonably be expected to
result in a liability of greater than $25,000,000.00.

Section 4.10         Environmental Condition.  Except to the extent that any
inaccurancy could not reasonably be expected to result in a Material Adverse
Change:

(a)     Permits, Etc.  The Parent, the Borrower and the Subsidiaries (i) have
obtained all material Environmental Permits necessary for the ownership and
operation of their respective Properties and the conduct of their respective
businesses; (ii) except as set forth in Schedule 4.10, have at all times been
and are in material compliance with all terms and conditions of such Permits and
with all other material requirements of applicable Environmental Laws;
(iii) have not received written notice of any material violation or alleged
material violation of any Environmental Law or Environmental Permit; and
(iv) are not subject to any actual or contingent Environmental Claim.

(b)     Certain Liabilities.  None of the present or previously owned or
operated Property of the Parent, the Borrower or any Subsidiary, wherever
located, (i) has been placed on or proposed to be placed on the National
Priorities List, the Comprehensive Environmental Response Compensation Liability
Information System list, or their state or local analogs, or have been otherwise
investigated, designated, listed, or identified as a potential site for removal,
remediation, cleanup, closure, restoration, reclamation, or other response
activity under any Environmental Laws; (ii) is subject to a Lien, arising under
or in connection with any Environmental Laws, that attaches to any revenues or
to any Property owned or operated by any Credit Party or any Subsidiary,
wherever located; or (iii) has been the site of any Release of Hazardous
Substances or Hazardous Wastes from present or past operations which has caused
at the site or at any third-party site any condition that has resulted in or
could reasonably be expected to result in the need for Response.

39


--------------------------------------------------------------------------------




(c)     Certain Actions.  Without limiting the foregoing, (i) all notices have
been properly filed, and no further action is required under current applicable
Environmental Law as to each Response or other restoration or remedial project
undertaken by the Parent, the Borrower, any Subsidiary, or any Person’s former
Subsidiaries on any of their presently or formerly owned or operated Property
and (ii) the present and, to the Parent’s and the Borrower’s best knowledge,
future liability, if any, of the Parent, the Borrower or of any Subsidiary which
could reasonably be expected to arise in connection with requirements under
Environmental Laws.

Section 4.11         Subsidiaries.  As of the Closing Date, the Parent does not
have any Subsidiaries other than those listed on Schedule 4.11.  The Equity
Interests of each Subsidiary are validly issued, fully paid and non-assessable. 
Each Subsidiary, to the extent required, has complied with the requirements of
Section 5.6.

Section 4.12         Investment Company Act.  Neither the Parent nor any
Subsidiary is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.  Neither the Parent nor any Subsidiary is subject to regulation
under any Federal or state statute, regulation or other Legal Requirement which
limits its ability to incur Debt.

Section 4.13         Taxes.  Proper and accurate (in all material respects),
federal, state, local and foreign tax returns, reports and statements required
to be filed (after giving effect to any extension granted in the time for
filing) by the Parent, the Borrower, any Subsidiary, or any member of the
Affiliated Group as determined under Section 1504 of the Code (hereafter
collectively called the “Tax Group”) have been filed with the appropriate
Governmental Authorities, and all Taxes (which are material in amount) due and
payable have been timely paid prior to the date on which any fine, penalty,
interest, late charge or loss may be added thereto for non-payment thereof
except where contested in good faith and by appropriate proceeding and for which
full or adequate provisions therefor is included on the books of the appropriate
member of the Tax Group.  Proper and accurate amounts have been withheld
(including withholdings from employee wages and salaries relating to income tax
and employment insurance) by the Parent, the Borrower and all other members of
the Tax Group from their employees for all periods to comply in all material
respects with the tax, social security and unemployment withholding provisions
of applicable federal, state, local and foreign law.  Timely payment of all
material sales and use taxes required by applicable law have been made by the
Parent, the Borrower and all other members of the Tax Group.

Section 4.14         Permits, Licenses, etc.  The Parent, the Borrower and each
Subsidiary possesses all permits, licenses, patents, patent rights or licenses,
trademarks, trademark rights, trade names rights, and copyrights which are
material to the conduct of its respective business except where the failure to
maintain the same could not reasonably be expected to result in a Material
Adverse Change.  The Parent, the Borrower and each Subsidiary manages and
operates its business in accordance with all applicable Legal Requirements
except where the failure to so manage or operate could not reasonably be
expected to result in a Material Adverse Change.

Section 4.15         Use of Proceeds.  No Credit Party is engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U).  No proceeds of any Advance will be
used to purchase or carry any margin stock in violation of Regulation  T, U
or X.

Section 4.16         Condition of Property; Casualties.  The material Properties
used or to be used in the continuing operations of the Parent, the Borrower or
any Subsidiary, are in good working order and condition, normal wear and tear
excepted, except for certain deficiencies that could not reasonably be expected
to result in a Material Adverse Change.  Neither the business nor the material
Properties of the Parent, the Borrower or any Subsidiary has been affected as a
result of any fire, explosion, earthquake, flood, drought, windstorm, accident,
strike or other labor disturbance, embargo, requisition or taking of

40


--------------------------------------------------------------------------------




Property or cancellation of contracts, permits or concessions by a Governmental
Authority, riot, activities of armed forces or acts of God or of any public
enemy, which effect could reasonably be expected to cause a Material Adverse
Change.

Section 4.17         Insurance.  The Parent, the Borrower and each Subsidiary
carry insurance (which may be carried by the Parent on a consolidated basis) or
maintain appropriate risk management programs in such amounts, covering such
risks and liabilities and with such deductibles or self-insurance retentions as
are reasonable or customary given the nature of its business, its ability to
self-insure, the circumstances and geographic area in which such business is
being conducted and the availability of insurance coverage at commercially
reasonable rates.

ARTICLE V
AFFIRMATIVE COVENANTS

So long as any Obligation shall remain unpaid, any Lender shall have any
Commitment hereunder, or there shall exist any Letter of Credit Exposure, the
Parent and the Borrower each agrees to comply with the following covenants.

Section 5.1            Organization.  The Parent shall, and shall cause each
Subsidiary to, preserve and maintain its partnership, limited liability company
or corporate existence, rights, franchises and privileges in the jurisdiction of
its organization, and qualify and remain qualified as a foreign business entity
in each jurisdiction in which qualification is necessary or desirable in view of
its business and operations or the ownership of its Properties and where failure
to qualify could reasonably be expected to cause a Material Adverse Change;
provided, however, that nothing herein contained shall prevent any transaction
permitted by Section 6.7 or Section 6.8.

Section 5.2            Reporting.

(a)     Annual Financial Reports.  The Parent shall provide, or shall cause to
be provided, to the Administrative Agent with sufficient copies for the Lenders,
as soon as available after the end of each fiscal year of the Parent, but in any
event no more than thirty days after the date required under Securities Laws for
the filing of its Form 10-K, the unqualified audited annual Financial
Statements, all prepared in conformity with GAAP consistently applied and all as
audited by the Parent’s certified public accountants of nationally recognized
standing or otherwise reasonably acceptable to the Administrative Agent,
together with a duly completed Compliance Certificate.

(b)     Quarterly Financial Reports.  The Parent shall provide to the
Administrative Agent with sufficient copies for the Lenders, as soon as
available after the end of the first three fiscal quarters of each fiscal year
of the Parent, but in any event no more than thirty days after the date required
under Securities Laws for the filing of its Form 10-Q:  (i) an internally
prepared Financial Statement as of the close of such fiscal quarter,  (ii) a
comparison of such balance sheet and the related consolidated statements of
income, retained earnings, and cash flow to the balance sheet and related
consolidated statements of income, retained earnings, and cash flow for the
corresponding fiscal period of the preceding fiscal year, (iii) any other such
items as the Administrative Agent may reasonably request, all of which shall be
certified as accurate by a senior financial officer of the Parent, and (iv) a
duly completed Compliance Certificate.

(c)     Defaults.  The Parent shall provide to the Administrative Agent
promptly, but in any event within three Business Days after knowledge of the
occurrence thereof, a notice of each Default or Event of Default known to the
Parent, the Borrower or to any other Subsidiary, together with a statement of an
Responsible Officer of the Parent setting forth the details of such Default or
Event of Default and the

41


--------------------------------------------------------------------------------




actions which the Parent, the Borrower or such other Subsidiary has taken and
proposes to take with respect thereto.

(d)     Other Creditors.  The Parent shall provide to the Administrative Agent
promptly after the giving or receipt thereof, copies of any default notices
given or received by the Parent, the Borrower or by any other Subsidiary
pursuant to the terms of any indenture, loan agreement, credit agreement, or
similar agreement evidencing or relating to Debt in a principal amount equal to
or greater than $10,000,000.

(e)     Litigation.  The Parent shall provide to the Administrative Agent
promptly after the commencement thereof, notice of all actions, suits, and
proceedings before any Governmental Authority, affecting the Parent, the
Borrower or any other Subsidiary that could reasonably be expected to result in
a Material Adverse Change.

(f)      Environmental Notices.  Promptly upon, and in any event no later than
15 days after, the receipt thereof, or the acquisition of knowledge thereof, by
the Parent, the Borrower or any other Subsidiary, the Parent shall provide the
Administrative Agent with a copy of any form of request, claim, complaint,
order, notice, summons or citation received from any Governmental Authority or
any other Person, (i) concerning violations or alleged violations of
Environmental Laws, which seeks to impose liability therefore in excess of
$10,000,000, (ii) concerning any action or omission on the part of the Parent or
any of its Subsidiaries in connection with Hazardous Waste or Hazardous
Substances which could reasonably result in the imposition of liability in
excess of $10,000,000 or requiring that action be taken to respond to or clean
up a Release of Hazardous Substances or Hazardous Waste into the environment and
such action or clean-up could reasonably be expected to exceed $10,000,000,
including without limitation any information request related to, or notice of,
potential responsibility under CERCLA, or (iii) concerning the filing of a Lien
(other than Permitted Lien) upon, against or in connection with the Parent, the
Borrower or any other Subsidiary, or any of their leased or owned Property,
wherever located.

(g)     Material Changes.  The Parent shall provide to the Administrative Agent
prompt written notice of any condition or event of which the Parent, the
Borrower or any other Subsidiary has knowledge, which condition or event has
resulted or may reasonably be expected to result in (i) a Material Adverse
Change or (ii) a breach of or noncompliance with any material term, condition,
or covenant of any material contract to which the Parent, the Borrower or any
other Subsidiary is a party or by which their Properties may be bound which
breach or noncompliance could reasonably be expected to result in a Material
Adverse Change.

(h)     Termination Events.  As soon as possible and in any event (i) within 30
days after the Parent or any member of the Controlled Group knows or has reason
to know that any Termination Event described in clause (a) of the definition of
Termination Event with respect to any Plan has occurred, and (ii) within 10 days
after the Parent or any member of the Controlled Group knows or has reason to
know that any other Termination Event with respect to any Plan has occurred, the
Parent shall provide to the Administrative Agent a statement of a Responsible
Officer of the Parent describing such Termination Event and the action, if any,
which the Parent or any Affiliate of the Parent proposes to take with respect
thereto;

(i)      Termination of Plans.  Promptly and in any event within five Business
Days after receipt thereof by the Parent, the Borrower or any other member of
the Controlled Group from the PBGC, the Parent shall provide to the
Administrative Agent copies of each notice received by the Parent, the Borrower
or any such other member of the Controlled Group of the PBGC’s intention to
terminate any Plan or to have a trustee appointed to administer any Plan;

42


--------------------------------------------------------------------------------


(j)      Other ERISA Notices.  (i) Promptly and in any event within five
Business Days after receipt thereof by the Parent, the Borrower or any other
member of the Controlled Group from a Multiemployer Plan sponsor, the Parent
shall provide to the Administrative Agent a copy of each notice received by the
Parent, the Borrower or any other member of the Controlled Group concerning the
imposition or amount of withdrawal liability imposed on the Parent, the Borrower
or any other member of the Controlled Group pursuant to Section 4202 of ERISA;
(ii) as soon as possible and in any event no later than 30 days prior to the
occurrence of such event, the Parent shall provide to the Administrative Agent
written notice of an assumption by the Parent, any Subsidiary, or any member of
the Controlled Group of an obligation to contribute to any Multiemployer Plan;
and (iii) as soon as possible and in any event no later than 30 days prior to
the occurrence of such event, the Parent shall provide to the Administrative
Agent written notice of an acquisition by the Parent, any Subsidiary, or any
member of the Controlled Group of an interest in any Person that causes such
Person to become a member of the Controlled Group if such Person sponsors,
maintains or contributes to, or at any time in the six-year period preceding
such acquisition has sponsored, maintained, or contributed to, (1) any
Multiemployer Plan, or (2) any other Plan that is subject to Title IV of ERISA
under which the actuarial present value of the benefit liabilities under such
Plan exceeds the current value of the assets (computed on a plan termination
basis in accordance with Title IV of ERISA) of such Plan allocable to such
benefit liabilities;

(k)     Other Governmental Notices.  Promptly and in any event within five
Business Days after receipt thereof by the Parent, the Borrower or any other
Subsidiary, the Parent shall provide to the Administrative Agent a copy of any
notice, summons, citation, or proceeding seeking to modify in any material
respect, revoke, or suspend any material contract, license, permit, or agreement
with any Governmental Authority if such modification, revocation or suspension
could reasonably be expected to result in a Material Adverse Change;

(l)      Disputes; etc.  Promptly and in any event within five Business Days
after knowledge thereof by the Parent, the Borrower or any other Subsidiary, the
Parent shall provide to the Administrative Agent written notice of (i) any
claims, legal or arbitration proceedings, proceedings before any Governmental
Authority, or disputes, or to the knowledge of the Parent, the Borrower or any
other Subsidiary, any such actions threatened, or affecting the Parent, the
Borrower or any other Subsidiary, which, if adversely determined, could
reasonably be expected to cause a Material Adverse Change, or any material labor
controversy of which the Parent, the Borrower or any other Subsidiary has
knowledge resulting in or reasonably considered to be likely to result in a
strike against the Parent, the Borrower or any other Subsidiary if such strike
could reasonably be expected to result in a Material Adverse Change, and (ii)
any claim, judgment, Lien or other encumbrance (other than a Permitted Lien)
affecting any Property of the Parent, the Borrower or any other Subsidiary, if
the value of the claim, judgment, Lien, or other encumbrance affecting such
Property shall exceed $10,000,000;

(m)    SEC.  Promptly after the same become publicly available, the Parent shall
provide to the Administrative Agent copies of all periodic and other reports,
proxy statements and other materials (other than filings under Section 16 of the
Securities Exchange Act of 1934) filed by the Parent, the Borrower or any other
Subsidiary with the SEC, or any Governmental Authority succeeding to any or all
of the functions of said Commission, or with any national securities exchange,
or distributed by the Parent, the Borrower or any other Subsidiary to its
shareholders generally, as the case may be; and

(n)     Other Information.  Subject to the confidentiality provisions of Section
9.8, the Parent shall provide to the Administrative Agent such other information
respecting the business, operations, or Property of the Parent, the Borrower or
any other Subsidiary, financial or otherwise, as any Lender through the
Administrative Agent may reasonably request.

43


--------------------------------------------------------------------------------




Documents required to be delivered pursuant to Section 5.2(a), (b), or (m) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Parent posts such documents, or
provides a link thereto on the Parent’s website on the Internet at the website
address listed on Schedule III; or (ii) on which such documents are posted on
the Parent’s behalf on IntraLinks/IntraAgency or another relevant website
(including, without limitation, the SEC’s website), if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that: the
Parent shall notify (which may be by facsimile or electronic mail) the
Administrative Agent (and the Administrative Agent shall promptly notify the
Lenders thereof) of the posting of any such documents.  The Administrative Agent
shall not have an obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Parent with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

Section 5.3            Insurance.  The Parent shall, and shall cause each
Subsidiary to, carry insurance (which may be carried by the Parent on a
consolidated basis) or maintain appropriate risk management programs in such
amounts, covering such risks and liabilities and with such deductibles or
self-insurance retentions as are reasonable or customary given the nature of its
business, its ability to self-insure, the circumstances and geographic area in
which such business is being conducted and the availability of insurance
coverage at commercially reasonable rates.

Section 5.4            Compliance with Laws.  The Parent shall, and shall cause
each Subsidiary to, comply with all federal, state, provincial, territorial and
local laws and regulations (including Environmental Laws) which are applicable
to the operations and Property of the Parent or such Subsidiary and maintain all
related permits necessary for the ownership and operation of the Parent’s and
such Subsidiary’s Property and business, except in any case where the failure to
so comply could not reasonably be expected to result in a Material Adverse
Change, provided that this Section 5.4 shall not prevent the Parent or any of
its Subsidiaries from, in good faith and with reasonable diligence, contesting
the validity or application of any such laws or regulations by appropriate legal
proceedings for which adequate reserves have been established.

Section 5.5            Taxes.  The Parent shall, and shall cause each Subsidiary
to pay and discharge all Taxes imposed on the Parent or any of its Subsidiaries,
respectively, prior to the date on which penalties attach; provided that nothing
in this Section 5.5 shall require the Parent or any of its Subsidiaries to pay
any Tax which is being contested in good faith and for which adequate reserves
have been established in accordance with GAAP.

Section 5.6            Additional Guarantors.  On or before 45 days after the
end of each fiscal quarter during which any Person becomes a Material
Subsidiary, the Parent shall (a) cause such Subsidiary to execute and deliver to
the Administrative Agent, a joinder to the Guaranty, and (b) cause such
Subsidiary to deliver such evidence of corporate authority to enter into such
Credit Documents and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)) as the
Administrative Agent may reasonably request.

Section 5.7            Records; Inspection.  The Parent shall, and shall cause
each Subsidiary to maintain proper, complete and consistent books of record with
respect to such Person’s operations, affairs, and financial condition.  From
time to time upon reasonable prior notice, the Parent shall permit any Lender
and shall cause each Subsidiary to permit any Lender, at such reasonable times
and intervals and to a reasonable extent and under the reasonable guidance of
officers of or employees delegated by officers of

44


--------------------------------------------------------------------------------




the Parent or such Subsidiary, to, subject to any applicable confidentiality
considerations, examine the books and records of the Parent or such Subsidiary,
to visit and inspect the Property of the Parent or such Subsidiary, and to
discuss the business operations and Property of the Parent or such Subsidiary
with the officers and directors thereof.

Section 5.8            Maintenance of Property.  The Parent shall, and shall
cause each Subsidiary to, maintain their owned, leased, or operated Property in
good condition and repair, normal wear and tear excepted, except to the extent
any failure to so maintain could not reasonable be expected to result in a
Material Adverse Change; and shall abstain from, and cause each Subsidiary to
abstain from, knowingly or willfully permitting the commission of waste or other
injury, destruction, or loss of natural resources, or the occurrence of
pollution, contamination, or any other condition in, on or about the owned or
operated Property involving the Environment that could reasonably be expected to
result in Response activities and that could reasonably be expected to cause a
Material Adverse Change.

ARTICLE VI
NEGATIVE COVENANTS

So long as any Obligation shall remain unpaid, any Lender shall have any
Commitment hereunder, or there shall exist any Letter of Credit Exposure, the
Borrower and the Parent each agrees to comply with the following covenants.

Section 6.1            Debt.  The Parent shall not, nor shall it permit any
Subsidiary to, create, assume, incur, suffer to exist, or in any manner become
liable, directly, indirectly, or contingently in respect of, any Debt, unless
the Parent shall be in compliance, on a pro forma basis after giving effect to
such transactions, with the remaining covenants contained in this Article VI
recomputed as of the last day of the most recently ended fiscal quarter of the
Borrower as if the transaction in question had occurred on the first day of each
relevant period for testing such compliance.

Section 6.2            Liens.  The Parent shall not, nor shall it permit any of
its Subsidiaries to, create, assume, incur, or suffer to exist any Lien on the
Property of the Parent, the Borrower or any other Subsidiary of the Parent,
whether now owned or hereafter acquired, or assign any right to receive any
income, other than the following:

(a)     Liens securing the Obligations;

(b)     Liens imposed by law, such as materialmen’s, mechanics’, builder’s,
carriers’, workmen’s and repairmen’s liens, and other similar liens arising in
the ordinary course of business securing obligations which are not overdue for a
period of more than 30 days or are being contested in good faith by appropriate
procedures or proceedings and for which adequate reserves have been established;

(c)     Liens arising in the ordinary course of business out of pledges or
deposits under workers compensation laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation to secure public or statutory obligations;

(d)     Liens for taxes, assessment, or other governmental charges which are not
yet due and payable or which are being actively contested in good faith by
appropriate proceedings and for which adequate reserves for such items have been
made in accordance with GAAP;

(e)     Liens arising from precautionary UCC financing statements regarding
leases to the extent such leases are permitted hereby;

45


--------------------------------------------------------------------------------




(f)      encumbrances consisting of minor easements, zoning restrictions, or
other restrictions on the use of real property that do not (individually or in
the aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of the Parent, the Borrower or such other
Subsidiary to use such assets in its business, and none of which is violated in
any material aspect by existing or proposed structures or land use to the extent
such violation could reasonably be expected to result in a Material Adverse
Change;

(g)     Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a depository
institution;

(h)     Liens on cash or securities pledged to secure performance of tenders,
surety and appeal bonds, government contracts, performance and return of money
bonds, bids, trade contracts, leases, statutory obligations, regulatory
obligations and other obligations of a like nature incurred in the ordinary
course of business;

(i)      judgment and attachment Liens not giving rise to an Event of Default,
provided that (i) any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and (ii) no action to enforce such Lien has been commenced;

(j)      Liens securing Debt and not otherwise permitted under this Section 6.2;
provided that (i) the aggregate principal amount of all Debt secured by such
Liens does not exceed 15% of the Net Worth of the Parent and its consolidated
Subsidiaries at any time, and (ii) the Parent, the Borrower and its Subsidiaries
are in compliance with the covenants set forth in this Agreement, both before
and after giving effect to each incurrence of such Debt.

Section 6.3            Investments.  The Parent shall not, nor shall it permit
any Subsidiary to, make or hold any direct or indirect investment in any Person,
including capital contributions to the Person, investments in or the acquisition
of the debt or equity securities of the Person, or any loans, guaranties, trade
credit, or other extensions of credit to any Person, other than the following
(collectively, the “Permitted Investments”):

(a)     Investments consisting of the Investment Portfolio;

(b)     Investments consisting of Acquisitions permitted by Section 6.4;

(c)     investments by the Parent or any Subsidiary in the Parent or any of its
wholly-owned Domestic Subsidiaries;

(d)     other investments, loans and advances in an aggregate amount (valued at
cost or outstanding principal amount, as the case may be) not greater than 20%
of Net Worth at any time outstanding.

Section 6.4            Acquisitions.  The Parent shall not, nor shall it permit
any Subsidiary to, make an Acquisition in a transaction or related series of
transactions; provided that, an Acquisition may be made so long as no Default
exists both before and after giving effect to such Acquisition.

Section 6.5            Agreements Restricting Liens; Negative Pledge.  The
Parent shall not, nor shall it permit any Subsidiary to, create, incur, assume
or permit to exist any contract, agreement or understanding (other than this
Agreement.  Agreements governing secured Debt permitted by Section 6.2 to the
extent such restrictions govern only the asset financed pursuant to such Debt
and the Note Purchase

46


--------------------------------------------------------------------------------




Agreement dated as of August 15, 2002 among the Parent, the Borrower and each of
the purchasers party thereto) which in any way prohibits or restricts the
granting, conveying, creation or imposition of any Lien on any of its Property,
whether now owned or hereafter acquired, to secure the Obligations or restricts
any Subsidiary from paying Restricted Payments to the Borrower, or which
requires the consent of or notice to other Persons in connection therewith.

Section 6.6            Use of Proceeds; Use of Letters of Credit.  The Borrower
shall not, nor shall it permit any Subsidiary to use the proceeds of Advances
and Letters of Credit for any purposes other than (a) to refinance the Debt
outstanding under the Existing Credit Agreement, (b) for working capital and
other general corporate purposes, (c) fund capital expenditures and (d) the
payment of fees and expenses related to the entering into of this Agreement and
the other Credit Documents;.  The Parent shall not, nor shall it permit any of
its Subsidiaries to, directly or indirectly use any part of the proceeds of
Advances or Letters of Credit for any purpose which violates, or is inconsistent
with, Regulations T, U, or X.

Section 6.7            Corporate Actions; Fundamental Changes.

(a)     The Parent shall not, nor shall it permit any Credit Party to, merge,
amalgamate or consolidate with or into any other Person, except that (i) the
Parent may merge or amalgamate with any Person provided that (A) no Change in
Control occurs and (B) immediately after giving effect to any such proposed
transaction no Default would exist, (ii) the Borrower may merge or amalgamate
with any of its wholly-owned Subsidiaries, provided that immediately after
giving effect to any such proposed transaction no Default would exist and the
Borrower is the surviving entity, (iii) the Borrower may merge or amalgamate
with the Parent provided that immediately after giving effect to any such
proposed transaction (A) no Default would exist, (B) the Parent executes an
assumption agreement reasonably acceptable to the Administrative Agent pursuant
to which the Parent shall assume the Obligations of the Borrower under this
Agreement and the other Credit Documents and (C) the Parent shall deliver such
evidence of corporate authority to enter into such assumption and favorable
opinions of counsel as the Administrative Agent may reasonably request; and (iv)
any Subsidiary of the Borrower may merge, amalgamate or be consolidated with or
into any other Person, provided that immediately after giving effect to any such
proposed transaction no Default would exist.

(b)     The Parent shall not, nor shall it permit any Credit Party to, sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all/any substantial part of its assets, or
all or substantially all of the stock of any of its Subsidiaries (in each case,
whether now owned or hereafter acquired), or liquidate or dissolve, except that,
if at the time thereof and immediately after giving effect thereto no Default
shall have occurred and be continuing (i) any Subsidiary of the Borrower may
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all/any substantial part of its assets, or
all or substantially all of the stock of any of its Subsidiaries (in each case,
whether now owned or hereafter acquired), to any Person, (ii) any Subsidiary of
the Borrower may liquidate or dissolve if the Borrower determines in good faith
that such liquidation or dissolution is in the best interests of the Borrower
and is not materially disadvantageous to the Lenders and (iii) the Parent may
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all/any substantial part of its assets, or
all or substantially all of the stock of any of its Subsidiaries (other than the
Borrower) (in each case, whether now owned or hereafter acquired), to any
Person; provided, however that notwithstanding the foregoing, the Parent and its
Subsidiaries, taken as whole, shall not sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or
substantially all/any substantial part of its assets (in each case, whether now
owned or hereafter acquired).

Section 6.8            Sale of Assets.  The Parent shall not, nor shall it
permit any Subsidiary to, sell, convey, or otherwise transfer any of its assets
outside the ordinary course of business; provided that, any such

47


--------------------------------------------------------------------------------




sale, conveyance or transfer may be effected if (a) such sale, conveyance or
transfer is for fair market value and in an arm’s length transaction, (b) no
Default exists both prior to and after giving effect to such sale, conveyance or
transfer and (c) such sale, conveyance or transfer is not prohibited under
Section 6.7 above.

Section 6.9            Restricted Payments.  The Parent shall not, nor shall it
permit any Subsidiary to make any Restricted Payments if at the time of the
making of such Restricted Payments a Default exists or an Default would result
from the making of such Restricted Payment.

Section 6.10         Affiliate Transactions.  The Parent shall not, nor shall it
permit any Subsidiary to, directly or indirectly, enter into or permit to exist
any transaction or series of transactions (including, but not limited to, the
purchase, sale, lease or exchange of Property, the making of any investment, the
giving of any guaranty, the assumption of any obligation or the rendering of any
service) with any of their Affiliates unless such transaction or series of
transactions is on terms no less favorable to the Parent or any Subsidiary, as
applicable, than those that could be obtained in a comparable arm’s length
transaction with a Person that is not such an affiliate, provided that the
foregoing restriction shall not apply to transactions between or among the
Parent and any of its wholly-owned Subsidiaries or between and among any
wholly-owned Subsidiaries.

Section 6.11         Line of Business.  The Parent shall not, nor shall it
permit any Subsidiary to, change the character of its business such that the
principal business of the Parent and its Subsidiaries is not contract drilling
substantially as conducted on the date of this Agreement.

Section 6.12         Compliance with ERISA.  Except for matters that
individually or in the aggregate could not reasonably be expected to result in a
liability of greater than $25,000,000.00, the Parent shall not, nor shall it
permit any Subsidiary to, directly or indirectly: (a) engage in any transaction
in connection with which the Parent or any Subsidiary could be subjected to
either a civil penalty assessed pursuant to section 502(c), (i) or (l) of ERISA
or a tax imposed by Chapter 43 of Subtitle D of the Code; (b) fail to make, or
permit any member of the Controlled Group to fail to make, full payment when due
of all amounts which, under the provisions of any Plan, agreement relating
thereto or applicable law, the Parent, a Subsidiary or member of the Controlled
Group is required to pay as contributions thereto; (c) permit to exist, or allow
any Subsidiary or any member of the Controlled Group to permit to exist, any
accumulated funding deficiency within the meaning of Section 302 of ERISA or
section 412 of the Code, whether or not waived, with respect to any Plan; (d)
permit, or allow any member of the Controlled Group to permit, the actuarial
present value of the benefit liabilities (as “actuarial present value of the
benefit liabilities” shall have the meaning specified in section 4041 of ERISA)
under any Plan that is regulated under Title IV of ERISA to exceed the current
value of the assets (computed on a plan termination basis in accordance with
Title IV of ERISA) of such Plan allocable to such benefit liabilities except as
shown on Schedule 6.12; (e) incur, or permit any member of the Controlled Group
to incur, a liability to or on account of a Plan under sections 515, 4062, 4063,
4064, 4201 or 4204 of ERISA; or (f) amend or permit any member of the Controlled
Group to amend, a Plan resulting in an increase in current liability such that
the Parent, any Subsidiary or any member of the Controlled Group is required to
provide security to such Plan under section 401(a)(29) of the Code.

Section 6.13         Hedging Arrangements.  The Parent shall not, nor shall it
permit any Subsidiary to, (a) purchase, assume, or hold a speculative position
in any commodities market or futures market or enter into any Hedging
Arrangement for speculative purposes; or (b) be party to or otherwise enter into
any Hedging Arrangement which (i) is entered into for reasons other than as a
part of its normal business operations as a risk management strategy and/or
hedge against changes resulting from market conditions related to the Parent’s
or its Subsidiaries’ operations, or (ii) obligates the Parent or any Subsidiary
to any margin call requirements.

48


--------------------------------------------------------------------------------




Section 6.14         Funded Leverage Ratio.  The Parent shall not permit the
Funded Leverage Ratio, at the end of each fiscal quarter of the Parent, to be
greater than 50%.

Section 6.15         Interest Coverage Ratio.  The Parent shall not permit the
ratio of, as of the last day of each fiscal quarter, (a) the consolidated EBITDA
of the Parent, for the four-fiscal period then ended, to (b) the consolidated
Interest Expense of the Parent for the four-fiscal period then ended, to be less
than 3.00 to 1.00.

ARTICLE VII
DEFAULT AND REMEDIES

Section 7.1            Events of Default.  The occurrence of any of the
following events shall constitute an “Event of Default” under this Agreement and
any other Credit Document:

(a)     Payment Failure.  Any Credit Party (i) fails to pay any principal when
due under this Agreement or (ii) fails to pay, within three Business Days of
when due, any other amount due under this Agreement or any other Credit
Document, including payments of interest, fees, reimbursements, and
indemnifications;

(b)     False Representation or Warranties.  Any representation or warranty made
or deemed to be made by any Credit Party or any Responsible Officer thereof in
this Agreement, in any other Credit Document or in any certificate delivered in
connection with this Agreement or any other Credit Document is incorrect, false
or otherwise misleading in any material respect at the time it was made or
deemed made;

(c)     Breach of Covenant.  (i) Any breach by any Credit Party of any of the
covenants in Section 5.2(c), Section 5.2(d), or Article VI of this Agreement or
the corresponding covenants in any Guaranty or (ii) any breach by any Credit
Party of any other covenant contained in this Agreement or any other Credit
Document and such breach is not cured within 30 days after the earlier of the
date notice thereof is given to the Borrower by any Lender Party or the date any
Responsible Officer of the Parent, the Borrower or any other Subsidiary obtained
actual knowledge thereof;

(d)     Guaranty.  Any provision in the Guaranty shall at any time (before its
expiration according to its terms) and for any reason cease to be in full force
and effect and valid and binding on the Guarantors party thereto or shall be
contested by any party thereto; any Guarantor shall deny it has any liability or
obligation under such Guaranty; or any Guarantor shall cease to exist other than
as expressly permitted by the terms of this Agreement;

(e)     Cross-Default. (i) The Parent, the Borrower or any Subsidiary shall fail
to pay any principal of or premium or interest on its Debt which is outstanding
in a principal amount of at least $25,000,000.00 individually or when aggregated
with all such Debt of such Persons so in default (but excluding Debt
constituting Obligations) when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; (ii) any other event shall
occur or condition shall exist under any agreement or instrument relating to
Debt which is outstanding in a principal amount of at least $25,000,000.00
individually or when aggregated with all such Debt of such Persons so in default
(other than Debt constituting Obligations), and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Debt prior to the stated maturity thereof;
or (iii) any such Debt which is outstanding in a principal amount of at least
$25,000,000.00 individually or when aggregated with all such Debt of such
Persons so in default shall be declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required

49


--------------------------------------------------------------------------------




prepayment); provided that, for purposes of this subsection 7.1(f), the
“principal amount” of the obligations in respect of any Hedging Arrangements at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that would be required to be paid if such Hedging Arrangements were
terminated at such time;

(f)      Bankruptcy and Insolvency.  (i) The Parent or the Borrower shall
terminate its existence or dissolve or (ii) any Credit Party or any Subsidiary
(A) admits in writing its inability to pay its debts generally as they become
due; makes an assignment for the benefit of its creditors; consents to or
acquiesces in the appointment of a receiver, liquidator, fiscal agent, or
trustee of itself or any of its Property; files a petition under any Debtor
Relief Law; or consents to any reorganization, arrangement, workout,
liquidation, dissolution, or similar relief under any Debtor Relief Law, (B)
shall have had, without its consent, any court enter an order appointing a
receiver, liquidator, fiscal agent, or trustee of itself or any of its Property;
any petition filed against it seeking reorganization, arrangement, workout,
liquidation, dissolution or similar relief under any Debtor Relief Law and such
petition shall not be dismissed, stayed, or set aside for an aggregate of 60
days, whether or not consecutive or (C) shall have had any order for relief
entered by a court under any Debtor Relief Law;

(g)     Adverse Judgment.  The Parent or any Subsidiary suffers final judgments
against any of them since the date of this Agreement in an aggregate amount,
less any insurance proceeds covering such judgments which are received or as to
which the insurance carriers admit liability, greater than $25,000,000.00 and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgments or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgments, by reason of a pending
appeal or otherwise, shall not be in effect;

(h)     Termination Events.  Any Termination Event with respect to a Plan shall
have occurred, and, 30 days after notice thereof shall have been given to the
Parent by the Administrative Agent, such Termination Event shall not have been
corrected and shall have created and caused to be continuing a material risk of
Plan termination or liability for withdrawal from the Plan as a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), which termination could
reasonably be expect to result in a liability of, or liability for withdrawal
could reasonably be expected to be, greater than $25,000,000.00;

(i)      Plan Withdrawals.  The Parent or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and such withdrawing employer shall have
incurred a withdrawal liability in an annual amount exceeding $25,000,000.00; or

(j)      Parent.  The Parent ceases to own (free and clear of all Liens), either
directly or indirectly, 100% of the Equity Interests in the Borrower.

(k)     Change in Control.  The occurrence of a Change in Control without the
approval of the Majority Lenders.

Section 7.2            Optional Acceleration of Maturity.  If any Event of
Default (other than an Event of Default pursuant to Section 7.1(f)) shall have
occurred and be continuing, then, and in any such event,

(a)     the Administrative Agent (i) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Borrower, declare that the
obligation of each Lender, the Swingline Lender and each Issuing Lender to make
Credit Extensions shall be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Majority Lenders, by notice to the Borrower, declare all outstanding Advances,
all interest thereon, and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon such Advances, all such interest, and all
such

50


--------------------------------------------------------------------------------




amounts shall become and be forthwith due and payable in full, without
presentment, demand, protest or further notice of any kind (including, without
limitation, any notice of intent to accelerate or notice of acceleration), all
of which are hereby expressly waived by the Borrower,

(b)     the Borrower shall, on demand of the Administrative Agent at the request
or with the consent of the Majority Lenders, deposit with the Administrative
Agent into the Cash Collateral Account an amount of cash equal to 105% of the
outstanding Letter of Credit Exposure as security for the Obligations to the
extent the Letter of Credit Obligations are not otherwise paid or cash
collateralized at such time, and

(c)     the Administrative Agent shall at the request of, or may with the
consent of, the Majority Lenders proceed to enforce its rights and remedies
under the Guaranty or any other Credit Document by appropriate proceedings.

Section 7.3            Automatic Acceleration of Maturity.  If any Event of
Default pursuant to Section 7.1(f) shall occur,

(a)     obligation of each Lender, the Swingline Lender and each Issuing Lender
to make Credit Extensions shall immediately and automatically be terminated and
all Advances, all interest on the Advances, and all other amounts payable under
this Agreement shall immediately and automatically become and be due and payable
in full, without presentment, demand, protest or any notice of any kind
(including, without limitation, any notice of intent to accelerate or notice of
acceleration), all of which are hereby expressly waived by the Borrower,

(b)     the Borrower shall deposit with the Administrative Agent into the Cash
Collateral Account an amount of cash equal to 105% of the outstanding Letter of
Credit Exposure as security for the Obligations to the extent the Letter of
Credit Obligations are not otherwise paid or cash collateralized at such time,
and

(c)     the Administrative Agent shall at the request of, or may with the
consent of, the Majority Lenders proceed to enforce its rights and remedies
under the Guaranty or any other Credit Document by appropriate proceedings.

Section 7.4            Set-off.  If an Event of Default shall have occurred and
be continuing, the Administrative Agent, each Lender, each Issuing Lender, and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by the Administrative Agent, such Lender, such
Issuing Lender or any such Affiliate to or for the credit or the account of any
Credit Party against any and all of the obligations of such Credit Party now or
hereafter existing under this Agreement or any other Credit Document to the
Administrative Agent, such Lender or such Issuing Lender, irrespective of
whether or not the Administrative Agent, such Lender or such Issuing Lender
shall have made any demand under this Agreement or any other Credit Document and
although such obligations of any Credit Party may be contingent or unmatured or
are owed to a branch or office of the Administrative Agent, such Lender or such
Issuing Lender different from the branch or office holding such deposit or
obligated on such indebtedness.  The rights of the Administrative Agent, each
Lender, each Issuing Lender and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that the Administrative Agent, such Lender, such Issuing Lender or their
respective Affiliates may have.  Each Lender and each Issuing Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

51


--------------------------------------------------------------------------------




Section 7.5            Remedies Cumulative, No Waiver.  No right, power, or
remedy conferred to any Lender, Administrative Agent, or Issuing Lender in this
Agreement or the Credit Documents, or now or hereafter existing at law, in
equity, by statute, or otherwise shall be exclusive, and each such right, power,
or remedy shall to the full extent permitted by law be cumulative and in
addition to every other such right, power or remedy.  No course of dealing and
no delay in exercising any right, power, or remedy conferred to any Lender,
Administrative Agent, or Issuing Lender in this Agreement and the Credit
Documents or now or hereafter existing at law, in equity, by statute, or
otherwise shall operate as a waiver of or otherwise prejudice any such right,
power, or remedy.  Any Lender, Administrative Agent, or Issuing Lender may cure
any Event of Default without waiving the Event of Default.  No notice to or
demand upon the Borrower shall entitle the Borrower to similar notices or
demands in the future.

Section 7.6            Application of Payments.

(a)     Prior to Event of Default.  Prior to an Event of Default, all payments
made hereunder shall be applied as directed by the Borrower, but such payments
are subject to the terms of this Agreement.

(b)     After Event of Default.  If an Event of Default has occurred and is
continuing, any amounts received or collected from, or on account of assets held
by, any Credit Party shall be applied to the Obligations by the Administrative
Agent in the following order and manner:

(i)            First, to payment of that portion of such Obligations
constituting fees, indemnities, expenses, and other amounts (including fees,
charges, and disbursements of counsel to the Administrative Agent and amounts
payable under Sections 2.11, 2.12, and 2.14) payable by any Credit Party to the
Administrative Agent in its capacity as such;

(ii)           Second, to payment of that portion of such Obligations
constituting fees, indemnities and other amounts (other than principal and
interest) payable by any Credit Party to the Lender Parties (including fees,
charges and disbursements of counsel to the respective Lender Parties and
amounts payable under Article II), ratably among Lender Parties;

(iii)          Third, to payment of that portion of such Obligations
constituting accrued and unpaid interest, allocated ratably among the Lender
Parties;

(iv)          Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Obligations payable by any Credit Party allocated
ratably among the Lender Parties;

(v)           Fifth, to the Administrative Agent for the account of the
applicable Issuing Lender, ratably between the two Issuing Lenders, to cash
collateralize that portion of the Letter of Credit Obligations comprised of the
aggregate undrawn amount of Letters of Credit;

(vi)          Sixth, to the remaining Obligations owed by any Credit Party
including all Obligations for which the Parent is liable as a Guarantor,
allocated among such remaining Obligations as determined by the Administrative
Agent and the Majority Lenders and applied to such Obligations in the order
specified in this clause (b); and

(vii)         Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, the Letters of Credit have been terminated or cash
collateralized and all Commitments have been terminated, to Borrower or as
otherwise required by any Legal Requirement.

Subject to Section 2.3(i), amounts used to cash collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Sixth above shall be
applied to satisfy drawings under such Letters of Credit as

52


--------------------------------------------------------------------------------




they occur.  If any amount remains on deposit as cash collateral after all
Letters of Credit have either been fully drawn or expired, such remaining amount
shall be applied to the other Obligations, if any, in the order set forth above.

ARTICLE VIII
THE ADMINISTRATIVE AGENT AND ISSUING LENDERS

Section 8.1            Appointment and Authority.  Each Lender and each Issuing
Lender hereby irrevocably (a) appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Credit Documents, and (b)
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article VIII are solely for the
benefit of the Lender Parties, and neither the Parent, the Borrower nor any
other Credit Party shall have rights as a third party beneficiary of any of such
provisions.

Section 8.2            Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Parent, the Borrower
or any other Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

Section 8.3            Exculpatory Provisions.  The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Credit Documents.  Without limiting the generality of the
foregoing, Administrative Agent:

(a)     shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)     shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Majority Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Credit Document or applicable law; and

(c)     shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to the Parent, the Borrower, any other Credit
Party or any of their respective Affiliates that is communicated to or obtained
by the Person serving as the Administrative Agent or any of its Affiliates in
any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.2 and 7.1) or (ii) in the absence of its
own gross negligence or willful misconduct.  The Administrative Agent shall not
be deemed not to have knowledge of any Default

53


--------------------------------------------------------------------------------




unless and until notice describing such Default is given to the Administrative
Agent by the Borrower, a Lender or an Issuing Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 8.4            Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Credit Extension that by its terms must
be fulfilled to the satisfaction of a Lender or an Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or Issuing Lender prior to the making of
such Credit Extension.  The Administrative Agent may consult with legal counsel
(who may be counsel for the Parent or the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

Section 8.5            Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Credit Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

Section 8.6            Resignation of Administrative Agent or Issuing Lender. 
The Administrative Agent and Wells Fargo, as an Issuing Lender, may at any time
give notice of its resignation to the other Lender Parties and the Borrower;
provided, however that Wells Fargo may not resign as Issuing Lender unless it is
concurrently resigning as Administrative Agent.  Upon receipt of any such notice
of resignation, the Majority Lenders shall have the right, with the approval of
the Borrower unless an Event of Default has occurred and is continuing, to
appoint a successor Administrative Agent and a successor Issuing Lender.  If no
such successor shall have been so appointed and shall have accepted such
appointment within 30 days after Wells Fargo gives notice of its resignation,
then Wells Fargo may on behalf of the Lenders, appoint a successor agent and
issuing lender with the approval of the Borrower (such approval not to be
unreasonably withheld or delayed) unless an Event of Default has occurred and is
continuing.  Once a Person has accepted such appointment, then such resignation
shall become effective in accordance with such notice and Wells Fargo shall be
discharged from its duties and obligations as Administrative Agent and Issuing
Lender hereunder and under the other Credit Documents (except that Wells Fargo
shall remain the Issuing Lender with respect to any Letters of Credit
outstanding on the effective date of its

54


--------------------------------------------------------------------------------




resignation and the provisions affecting the Issuing Lender with respect to such
Letters of Credit shall inure to the benefit of Wells Fargo until the
termination of all such Letters of Credit).  Upon the acceptance of a
successor’s appointment as Administrative Agent or Issuing Lender hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent
or Issuing Lender, as applicable, and the retiring Administrative Agent or
Issuing Lender, as applicable, shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Borrower to a successor Administrative Agent or Issuing Lender, as
applicable shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor.  After the retiring
Administrative Agent’s or Issuing Lender’s resignation hereunder and under the
other Credit Documents, the provisions of this Article and Sections 9.1(b), (c),
and (d) and Section 2.3(h) shall continue in effect for the benefit of such
retiring Administrative Agent and Issuing Lender, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent or Issuing Lender,
as applicable, was acting as Administrative Agent or Issuing Lender.

Section 8.7            Non-Reliance on Administrative Agent and Other Lenders. 
Each Lender Party acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender Party or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender Party or any
of their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Credit
Document or any related agreement or any document furnished hereunder or
thereunder.

Section 8.8            No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the Joint Bookrunners, Co-Lead Arrangers, Syndication
Agent and Co-Documentation Agents listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Lender hereunder.

ARTICLE IX
MISCELLANEOUS

Section 9.1            Expenses; Indemnity; Damage Waiver.

(a)     Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by Issuing
Lenders in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by any Lender Party (including the fees, charges
and disbursements of any counsel for any Lender Party), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Credit Documents, including its rights under this Section, or
(B) in connection with the Advances made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Advances or Letters of Credit.

55


--------------------------------------------------------------------------------




(b)     Indemnification by the Borrower.  The Borrower shall, and does hereby
indemnify, the Administrative Agent (and any sub-agent thereof), each Lender and
each Issuing Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party arising out of, in connection with, or as a result
of (i) the execution or delivery of this Agreement, any other Credit Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Credit Documents,
(ii) any Advance or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an Issuing Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Parent, the Borrower or any
Subsidiary, or any Environmental Liability related in any way to the Parent, the
Borrower or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Parent, the Borrower or any other Credit Party, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, if the Borrower or such
other Credit Party has obtained a final and nonappealable judgment in its favor
on such claim as determined by a court of competent jurisdiction.

(c)     Reimbursement by Lenders.  To the extent that the Borrower for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Issuing Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such Issuing Lender or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or such Issuing Lender
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or such Issuing
Lender in connection with such capacity.  The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.5(e).

(d)     Waiver of Consequential Damages, Etc.  To the fullest extent permitted
by applicable law, no Credit Party shall assert, and each such party hereto
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Advance or Letter
of Credit or the use of the proceeds thereof.

(e)     Electronic Communications.  No Indemnitee referred to in subsection (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials

56


--------------------------------------------------------------------------------




distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby unless such damages
result from a breach of the confidentiality provisions of Section 9.8 or except
where the same are a result of such party’s gross negligence or willful
misconduct.

(f)      Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after written demand therefor.

(g)     Survival.  The agreements in this Section shall survive the resignation
of the Administrative Agent and any Issuing Lender, the replacement of any
Lender, the termination of the Commitments, termination or expiration of all
Letters of Credit, and the repayment, satisfaction or discharge of all the other
Obligations.

Section 9.2            Waivers and Amendments.  No amendment or waiver of any
provision of this Agreement, the Notes, or any other Credit Document, nor
consent to any departure by any Credit Party therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Majority Lenders
and the Borrower, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that,
no such agreement shall (a) increase the Commitment of any Lender without the
written consent of such Lender, (b) increase the aggregate Revolving Commitments
other than pursuant to Section 2.1(c) as in effect on the date hereof without
the written consent of each Lender, (c) reduce the principal amount of any
Advance (other than prepayments or repayments in accordance with the terms of
this Agreement) or reduce the amount of or rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (d) postpone the scheduled date of payment of the principal amount of
any Advance, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (e) change Section 2.13(f), Section 2.5(e), Section 7.6, this
Section 9.2 or any other provision in any Credit Document which expressly
requires the consent of, or action or waiver by, all of the Lenders, (f) amend,
modify or waive any provision in a manner that would alter the pro rata sharing
of payments to or disbursements by Lenders required thereby, without the written
consent of each Lender, (g) release any Guarantor from its obligation under any
Guaranty without the written consent of each Lender or (h) change any of the
provisions of this Section or the definition of “Majority Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, the Issuing Lenders or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Lender or the Swingline Lender, as the case
may be.

Section 9.3            Severability.  In case one or more provisions of this
Agreement or the other Credit Documents shall be invalid, illegal or
unenforceable in any respect under any applicable law, the validity, legality,
and enforceability of the remaining provisions contained herein or therein shall
not be affected or impaired thereby.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 9.4            Survival of Representations and Obligations.  All
representations and warranties contained in this Agreement or made in writing by
or on behalf of the Parent or the Borrower in connection herewith shall survive
the execution and delivery of this Agreement and the other Credit Documents, the
making Credit Extensions and any investigation made by or on behalf of the
Lenders, none of which investigations shall diminish any Lender’s right to rely
on such representations and warranties.  All obligations of the Borrower
provided for in Sections 2.11, 2.12, 2.14(b), and 9.1(a), (b)

57


--------------------------------------------------------------------------------




and (d) and all of the obligations of the Lenders in Section 9.1(c) and Section
9.8 shall survive any termination of this Agreement, repayment in full of the
Obligations, and termination or expiration of all Letters of Credit.

Section 9.5            Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Parent nor the Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
Party and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (a) to an Eligible Assignee in accordance with the
provisions of Section 9.6(a), (b) by way of participation in accordance with the
provisions of Section 9.6(d) or (c) by way of pledge or assignment of a security
interest subject to the restrictions of Section 9.6(e) (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 9.6(c) and, to
the extent expressly contemplated hereby, the Related Parties of the
Administrative Agent and each Lender) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

Section 9.6            Lender Assignments and Participations.

(a)     Assignments by Lenders.  Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Advances at
the time owing to it); provided that

(i)            except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Advances under such
Commitment at the time owing to it or in the case of an assignment to a Lender
or an Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Advances of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000, unless the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

(ii)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the applicable Class of Advances or the
Commitment assigned;

(iii)          any assignment of a Commitment must be approved by the
Administrative Agent and the Issuing Lenders (other than BOK if no Existing
Letters of Credit are then outstanding) unless the Person that is the proposed
assignee is itself a Lender with a Revolving Commitment (whether or not the
proposed assignee would otherwise qualify as an Eligible Assignee); and

(iv)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $2,000 (it being understood that only one such processing
fee is payable for the series of concurrent assignments to

58


--------------------------------------------------------------------------------




members of an Assignee Group or the series of concurrent assignments from
members of an Assignee Group to a single Eligible Assignee or to an Eligible
Assignee and members of its Assignee Group) and the Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (b) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.11, 2.12, 2.14(b), 9.1(a), 9.1(b),
9.1(c), and 9.1(d) with respect to facts and circumstances occurring prior to
the effective date of such assignment.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(b)     Register.  The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in Denver,
Colorado or Houston, Texas a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Revolving Commitments of, and principal amounts of the Advances owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower and the Lender Parties may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.

(c)     Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Parent, any other Credit Party or the
Administrative Agent, sell participations to any Person (other than a natural
person or the Parent, the Borrower or any of the Parent’s Affiliates or other
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Advances owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower and the Lender Parties
shall continue to deal solely and directly with such Lender Party in connection
with such Lender Party’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (a), (b), (c) or
(d) of this Section 9.6 (that adversely affects such Participant).  Subject to
paragraph (d) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of, and subject to the requirements of, Sections
2.11, 2.12 and 2.14 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (a) of this Section.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 7.4 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.13(f) as though it were a Lender.

59


--------------------------------------------------------------------------------




(d)     Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 2.12 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.14 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.14(d), in which case Section 2.14 shall be
applied as if such Participant had become a Lender and had acquired its interest
by assignment pursuant to paragraph (a) of this Section; provided that, in no
event shall such Participant be entitled to receive any greater payment under
Section 2.14 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant.

(e)     Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 9.7            Notices, Etc.

(a)     Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows: (i) if to the Borrower or any other Credit Party, at the applicable
address (or facsimile numbers) set forth on Schedule III; (ii) if to the
Administrative Agent or an Issuing Lender, at the applicable address (or
facsimile numbers) set forth on Schedule III; and (iii) if to a Lender, to it at
its address (or facsimile number) set forth in its Administrative
Questionnaire.  Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient).  Notices delivered through electronic communications to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)     Electronic Communications.

(i)            The Borrower, the Parent and the Lenders agree that the
Administrative Agent may make any material delivered by the Borrower, the Parent
or any other Credit Party to the Administrative Agent, as well as any
amendments, waivers, consents, and other written information, documents,
instruments and other materials relating to the Parent, the Borrower, any other
Subsidiary, or any other materials or matters relating to this Agreement, the
Notes or any of the transactions contemplated hereby (collectively, the
“Communications”) available to the Lenders by posting such notices on an
electronic delivery system (which may be provided by the Administrative Agent,
an Affiliate of the Administrative Agent, or any Person that is not an Affiliate
of the Administrative Agent), such as IntraLinks, or a substantially similar
electronic system (the “Platform”); provided that the foregoing shall not apply
to notices to any Lender or Issuing Lender pursuant to Article II if such Lender
or Issuing Lender, as applicable, has notified the Administrative Agent that it
is incapable of receiving notices under such Article by electronic
communication.  The Borrower and the Parent each acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and (iii)
none of the Administrative Agent nor any of

60


--------------------------------------------------------------------------------




their respective Affiliates warrants the accuracy, completeness, timeliness,
sufficiency, or sequencing of the Communications posted on the Platform.  The
Administrative Agent and their respective Affiliates expressly disclaim with
respect to the Platform any liability for errors in transmission, incorrect or
incomplete downloading, delays in posting or delivery, or problems accessing the
Communications posted on the Platform and any liability for any losses, costs,
expenses or liabilities that may be suffered or incurred in connection with the
Platform.  No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Administrative Agent or any of its Affiliates in
connection with the Platform.  Nothing in this Section 9.7(b) shall relieve the
Administrative Agent or any Lender from their obligations under Section 9.8.

(ii)           Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communication has been posted to the
Platform shall for purposes of this Agreement constitute effective delivery to
such Lender of such information, documents or other materials comprising such
Communication.  Each Lender agrees (i) to notify, on or before the date such
Lender becomes a party to this Agreement, the Administrative Agent in writing of
such Lender’s e-mail address to which a Notice may be sent (and from time to
time thereafter to ensure that the Agent has on record an effective e-mail
address for such Lender) and (ii) that any Notice may be sent to such e-mail
address.

(c)     Change of Address, Etc.  Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

Section 9.8            Confidentiality.  The Administrative Agent, each Lender
and each Issuing Lender agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (the
“Representatives”) (it being understood that the Representative to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Parent, the Borrower or any other
Subsidiary and their respective obligations, (g) with the consent of the Parent
or (h) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to any Lender
Party or any of their respective Affiliates on a nonconfidential basis from a
source other than a Credit Party.  For purposes of this Section, “Information”
means all information received from the Parent, the Borrower or any other
Subsidiary relating to the Parent, the Borrower or any other Subsidiary or any
of their respective businesses, other than any such information that is
available to Lender Party on a nonconfidential basis prior to disclosure by the
Parent, the Borrower or any other Subsidiary.  Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. 
The Administrative Agent, each Lender and each Issuing Lender agrees to be
responsible for any breaches of this Section 9.8 by its Representatives.

61


--------------------------------------------------------------------------------




Section 9.9            Business Loans.  The Borrower warrants and represents
that the Obligations are and shall be for business, commercial, investment or
other similar purposes and not primarily for personal, family, household or
agricultural use, as such terms are used in Chapter One (“Chapter One”) of the
Texas Credit Code.  At all such times, if any, as Chapter One shall establish a
Maximum Rate, the Maximum Rate shall be the “indicated rate ceiling” (as such
term is defined in Chapter One) from time to time in effect.

Section 9.10         Usury Not Intended.  It is the intent of the Borrower and
each Lender in the execution and performance of this Agreement and the other
Credit Documents to contract in strict compliance with applicable usury laws,
including conflicts of law concepts, governing the Advances of each Lender
including such applicable laws of the State of Texas, the United States from
time to time in effect, and any other jurisdiction whose laws may be mandatorily
applicable to such Lender notwithstanding the other provisions of this
Agreement.  In furtherance thereof, the Lenders and the Borrower stipulate and
agree that none of the terms and provisions contained in this Agreement or the
other Credit Documents shall ever be construed to create a contract to pay, as
consideration for the use, forbearance or detention of money, interest at a rate
in excess of the Maximum Rate and that for purposes of this Agreement and all
other Credit Documents, “interest” shall include the aggregate of all charges
which constitute interest under such laws that are contracted for, charged or
received under this Agreement or any other Credit Document; and in the event
that, notwithstanding the foregoing, under any circumstances the aggregate
amounts taken, reserved, charged, received or paid on the Obligations, include
amounts which by applicable law are deemed interest which would exceed the
Maximum Rate, then such excess shall be deemed to be a mistake and each Lender
receiving same shall credit the same on the principal of the Obligations owing
to such Lender (or if all such Obligations shall have been paid in full, refund
said excess to the Borrower).  In the event that the maturity of the Obligations
are accelerated by reason of any election of the holder thereof resulting from
any Event of Default under this Agreement or otherwise, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest may never include more than the Maximum Rate, and excess interest, if
any, provided for in this Agreement or otherwise shall be canceled automatically
as of the date of such acceleration or prepayment and, if theretofore paid,
shall be credited on the applicable Obligations (or, if the applicable
Obligations shall have been paid in full, refunded to the Borrower of such
interest).  In determining whether or not the interest paid or payable under any
specific contingencies exceeds the Maximum Rate, the Borrower and the Lenders
shall to the maximum extent permitted under applicable law amortize, prorate,
allocate and spread in equal parts during the period of the full stated term of
the Advances all amounts considered to be interest under applicable law at any
time contracted for, charged, received or reserved in connection with the
Obligations.  The provisions of this Section shall control over all other
provisions of this Agreement or the other Credit Documents which may be in
apparent conflict herewith.

Section 9.11         Usury Recapture.  In the event the rate of interest
chargeable under this Agreement or any other Credit Document at any time is
greater than the Maximum Rate, the unpaid principal amount of the Obligations
shall bear interest at the Maximum Rate until the total amount of interest paid
or accrued on the Obligations equals the amount of interest which would have
been paid or accrued on the Advances if the stated rates of interest set forth
in this Agreement or applicable Credit Document had at all times been in effect.
In the event, upon payment in full of the Obligations, the total amount of
interest paid or accrued under the terms of this Agreement and the Obligations
is less than the total amount of interest which would have been paid or accrued
if the rates of interest set forth in this Agreement or such Credit Document
had, at all times, been in effect, then the Borrower shall, to the extent
permitted by applicable law, pay the Administrative Agent for the account of the
applicable Lender Party an amount equal to the difference between (i) the lesser
of (A) the amount of interest which would have been charged on Obligations owed
to it if the Maximum Rate had, at all times, been in effect and (B) the amount
of interest which would have accrued on such Obligations if the rates of
interest set forth in this Agreement had at all times been in effect and
(ii) the amount of interest actually paid under this Agreement or any Credit

62


--------------------------------------------------------------------------------




Document on Obligations owed to it.  In the event the any Lender Party ever
receive, collect or apply as interest any sum in excess of the Maximum Rate,
such excess amount shall, to the extent permitted by law, be applied to the
reduction of the principal balance of the Obligations, and if no such principal
is then outstanding, such excess or part thereof remaining shall be paid to the
Borrower.

Section 9.12         Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower or any other Credit Party is made to any Lender Party,
or any Lender Party exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any Lender Party in its discretion)
to be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each Issuing Lender severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment.  The obligations of the Lenders and the
Issuing Lenders under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

Section 9.13         Governing Law; Submission to Jurisdiction.

(a)     Governing Law.  This Agreement, the Notes and the other Credit Documents
(unless otherwise expressly provided therein) shall be governed by, and
construed and enforced in accordance with, the laws of the State of Texas. 
Without limiting the intent of the parties set forth above, (a) Chapter 346 of
the Texas Finance Code, as amended (relating to revolving loans and revolving
tri-party accounts (formerly Tex.  Rev.  Civ.  Stat.  Ann.  Art.  5069, Ch. 
15)), shall not apply to this Agreement, the Notes, or the transactions
contemplated hereby and (b) to the extent that any Lender may be subject to
Texas law limiting the amount of interest payable for its account, such Lender
shall utilize the indicated (weekly) rate ceiling from time to time in effect.

(b)     Submission to Jurisdiction.  The Parent and the Borrower irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any Federal or Texas state court sitting in Harris County, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or any other Credit Document, or for recognition
or enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Texas State court or, to the
fullest extent permitted by applicable law, in such Federal court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
in any other Credit Document shall affect any right that any Lender Party may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Credit Document against any Credit Party or its properties in the
courts of any jurisdiction.

(c)     Waiver of Venue.  The Borrower and the Parent irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Credit
Document in any court referred to in paragraph (b) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

63


--------------------------------------------------------------------------------




(d)     Service of Process.  Each party hereto irrevocably consents to service
of process in any manner permitted by applicable law.

Section 9.14         Execution and Effectiveness.

(a)     Execution in Counterparts.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Credit
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.   This Agreement shall become effective when it shall have been executed
by the Administrative Agent and when the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

(b)     Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any state laws based on the Uniform Electronic
Transactions Act.

Section 9.15         Waiver of Jury.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.16         USA PATRIOT ACT Notice.  Each Lender that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower and the Parent that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower and the Parent, which
information includes the name and address of the Borrower and the Parent and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower and the Parent in accordance with the Act. 
Promptly following a request from the Administrative Agent, a Lender, or Issuing
Lender, the Borrower and the Parent hereby agree to deliver all documentation
and other information that the Administrative Agent, a Lender, or an Issuing
Lender, as applicable, may reasonably request in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.

64


--------------------------------------------------------------------------------




PURSUANT TO SECTION 26.02 OF THE TEXAS BUSINESS AND COMMERCE CODE, A LOAN
AGREEMENT IN WHICH THE AMOUNT INVOLVED IN THE LOAN AGREEMENT EXCEEDS $50,000.00
IN VALUE IS NOT ENFORCEABLE UNLESS THE LOAN AGREEMENT IS IN WRITING AND SIGNED
BY THE PARTY TO BE BOUND OR THAT PARTY’S AUTHORIZED REPRESENTATIVE.

THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM THE WRITTEN LOAN AGREEMENT,
AND ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED
INTO THE LOAN AGREEMENT.  THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS, AS
DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH
RESPECT TO THE SUBJECT MATTERS SET FORTH HEREIN AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of this page intentionally left blank.  Signature pages follow.]

65


--------------------------------------------------------------------------------


 

EXECUTED as of the date first above written.

BORROWER:

HELMERICH & PAYNE INTERNATIONAL
DRILLING CO.

 

 

 

 

 

 

 

By:

 

 

 

Douglas Fears

 

 

Executive Vice President and Treasurer

 

 

 

 

 

 

PARENT:

HELMERICH & PAYNE, INC.

 

 

 

 

 

 

 

By:

 

 

 

Douglas Fears

 

 

Vice President and Chief Financial Officer

 

 

 

Signature page to Credit Agreement

(Helmerich & Payne International Drilling Co.)


--------------------------------------------------------------------------------




 

LENDER PARTIES:

WELLS FARGO BANK,

 

NATIONAL ASSOCIATION

 

as Administrative Agent, Swingline Lender, Issuing
Lender and a Lender

 

 

 

 

 

 

 

By:

 

 

 

Philip C. Lauinger III

 

 

Vice President

 

 

 

Signature page to Credit Agreement

(Helmerich & Payne International Drilling Co.)


--------------------------------------------------------------------------------




 

JPMORGAN CHASE BANK, N.A.

 

as Syndication Agent and a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Signature page to Credit Agreement

(Helmerich & Payne International Drilling Co.)


--------------------------------------------------------------------------------




 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

as Co-Documentation Agent and a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Signature page to Credit Agreement

(Helmerich & Payne International Drilling Co.)


--------------------------------------------------------------------------------




 

CITIBANK, N.A.

 

as Co-Documentation Agent and a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Signature page to Credit Agreement

(Helmerich & Payne International Drilling Co.)


--------------------------------------------------------------------------------




 

FORTIS CAPITAL CORP.

 

as Co-Documentation Agent and a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Signature page to Credit Agreement

(Helmerich & Payne International Drilling Co.)


--------------------------------------------------------------------------------




 

BANK OF OKLAHOMA, N.A.

 

as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Signature page to Credit Agreement

(Helmerich & Payne International Drilling Co.)


--------------------------------------------------------------------------------




 

BANK OF AMERICA, N.A.

 

as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature page to Credit Agreement

(Helmerich & Payne International Drilling Co.)


--------------------------------------------------------------------------------




 

MIDFIRST BANK

 

as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Signature page to Credit Agreement

(Helmerich & Payne International Drilling Co.)


--------------------------------------------------------------------------------




 

COMMERCE BANK, N.A.

 

as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Signature page to Credit Agreement

(Helmerich & Payne International Drilling Co.)


--------------------------------------------------------------------------------




 

UMB BANK

 

as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Signature page to Credit Agreement

(Helmerich & Payne International Drilling Co.)


--------------------------------------------------------------------------------


 

SCHEDULE I

Pricing Schedule

The Applicable Margin with respect to Commitment Fees and Advances shall be
determined in accordance with the following Table based on the Parent’s Funded
Leverage Ratio as reflected in the Compliance Certificate delivered in
connection with the Financial Statements most recently delivered pursuant to
Section 5.2.  Adjustments, if any, to such Applicable Margin shall be effective
on the date the Administrative Agent receives the applicable Financial
Statements and corresponding Compliance Certificate as required by the terms of
this Agreement.  If the Parent fails to deliver the Financial Statements and
corresponding Compliance Certificate to the Administrative Agent at the time
required pursuant to Section 5.2, then effective as of the date such Financial
Statements and Compliance Certificate were required to the delivered pursuant to
Section 5.2, the Applicable Margin with respect to Commitment Fees and Advances
shall be determined at Level IV and shall remain at such level until the date
such Financial Statements and corresponding Compliance Certificate are so
delivered by the Parent.   Notwithstanding the foregoing, the Parent shall be
deemed to be at Level II described in Table below until delivery of its audited
Financial Statements and corresponding Compliance Certificate for the fiscal
year ending December 31, 2006.

Applicable
Margin

 

Funded Leverage Ratio

 

Eurodollar
Margin

 

Base Rate
Margin

 

Commitment
Fee

 

Level I

 

Is less than or equal to 10%

 

.30

%

0.00

%

0.050

%

Level II

 

Is greater than 10% but less than or equal to 25%

 

.35

%

00.00

%

0.075

%

Level III

 

Is greater than 25% but less than or equal to 40%

 

.40

%

0.00

%

0.100

%

Level IV

 

Is greater than 40%

 

.45

%

0.00

%

0.125

%

 

1


--------------------------------------------------------------------------------


 

SCHEDULE II

Revolving Commitments

Lenders

 

Revolving Commitment

 

Wells Fargo Bank, National Association

 

$

70,000,000

 

JPMorgan Chase Bank, N.A.

 

$

70,000,000

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

45,000,000

 

Citibank, N.A.

 

$

45,000,000

 

Fortis Capital Corp.

 

$

45,000,000

 

Bank of Oklahoma, N.A.

 

$

30,000,000

 

Bank of America, N.A.

 

$

30,000,000

 

MidFirst Bank

 

$

25,000,000

 

Commerce Bank

 

$

25,000,000

 

UMB Bank

 

$

15,000,000

 

TOTAL:

 

$

400,000,000

 

 

1


--------------------------------------------------------------------------------


SCHEDULE III

Notice Information

ADMINISTRATIVE AGENT AND ISSUING LENDER

 

Wells Fargo Bank, National Association

 

Address:

 

1740 Broadway, MAC C7300-034

 

 

 

 

Denver, CO 80209

 

 

Attn:

 

David McEvoy, Syndications Specialist

 

 

Telephone:

 

(303) 863-5938

 

 

Facsimile:

 

(303) 863-5533

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

Address:

 

1000 Louisiana, 9th Floor

 

 

 

 

MAC T5002-090

 

 

 

 

Houston, Texas 77002

 

 

Attn:

 

Philip C. Lauinger III, Vice President

 

 

 

 

& Senior Relationship Manager

 

 

Telephone:

 

(713) 319-1313

 

 

Facsimile:

 

(713) 739-1087

 

 

 

 

 

ISSUING LENDER

 

Bank of Oklahoma, N.A.

 

Address:

 

 

 

 

Attn:

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

Credit Parties

 

Borrower and Guarantors

 

 

 

 

 

 

Address:

 

1437 South Boulder Ave.

 

 

 

 

Tulsa, Oklahoma 74119

 

 

Attn:

 

Douglas E. Fears,

 

 

 

 

Vice President and Chief Financial Officer

 

 

Telephone:

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

Address:

 

1437 South Boulder Ave.

 

 

 

 

Tulsa, Oklahoma 74119

 

 

Attn:

 

Steve Mackey, General Counsel

 

 

Telephone:

 

918-588-5432

 

 

Facsimile:

 

918-743-2671

 


--------------------------------------------------------------------------------


 

SCHEDULE IV

Existing Letters of Credit

Reference No.

 

Beneficiary

 

Issue Date

 

Maturity Date

 

Original Amount

 

Current Liability

 

BOK04SDF02122

 

NATIONAL UNION FIRE INSURANCE

 

10/12/2004

 

10/04/2007

 

494,915.00

 

1,188,915.00

 

BOK00SDF06739

 

NATIONAL UNION FIRE INSURANCE

 

03/09/2000

 

10/02/2007

 

7,171,000.00

 

19,750,000.00

 

 


--------------------------------------------------------------------------------